Exhibit 10.3

 

STATE OF SOUTH CAROLINA    )           )    AGREEMENT FOR PURCHASE AND SALE
COUNTY OF GREENVILLE    )     

 

THIS AGREEMENT, made and entered into this 22nd day of September, 2005, by and
between Logue Court Properties, LLC, a South Carolina limited liability company
(hereinafter the “Purchaser”), and Robert W Bruce, an individual and resident of
South Carolina, and Camperdown Company, Inc., a South Carolina corporation
(hereinafter collectively the “Sellers”).

 

W I T N E S S E T H:

 

WHEREAS, Sellers are the owners in fee simple of that certain tract or parcel of
land in Greenville County, South Carolina, being more particularly described as
follows (hereinafter the “Land”):

 

That lot, piece and parcel of land consisting of approximately 8,457 acres being
located on Logue Court, Greenville, South Carolina. Said Property is further
described on Alta/ACSM Land Title Survey and entitled “Survey For Pelham Limited
Partnership”, a copy of which is attached hereto as Exhibit A.

 

WHEREAS, Purchaser desires to purchase from Sellers the Property described
below, and Sellers desire to sell and convey the same to Purchaser;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

SUBJECT PROPERTY

 

1.1 The Property. Subject to the terms and conditions set forth herein,
Purchaser agrees to buy and Sellers agrees to sell and convey all of Sellers’
right, title and interest in and to the Property described as follows:

 

  (a) The Land;

 

  (b) All rights, privileges and easements appurtenant to the Land, including
all rights, rights-of-way, roadways, roadbeds, and reversions (the “Appurtenant
Rights”);

 

  (c) All improvements on or within the Land, including buildings and structures
and signs (the “Improvements”); and

 

    1   Purchaser                 Seller             



--------------------------------------------------------------------------------

  (d) All fixtures relating to the Land and/or Improvements.

 

ARTICLE II

PURCHASE PRICE

 

2.1 Payment of Purchase Price. The purchase price for the Property shall be Four
Million Seven Hundred Fifty Thousand Dollars and No Cents ($4,750,000.00) and
shall be paid in cash at Closing, subject to the adjustments required in this
Agreement.

 

2.2 Earnest Money. Within one (1) business day after Purchaser’s receipt of a
fully executed original of the Agreement from Sellers, Purchaser shall deliver
to NAI Earle Furman, LLC, as escrow agent hereunder (hereinafter referred to as
“Escrow Agent”), an earnest money deposit (hereinafter referred to as the
“Earnest Money”) in the amount of Fifty Thousand Dollars and No Cents
($50,000.00), payable to the order of Escrow Agent.

 

Escrow Agent agrees to hold and disburse the Earnest Money in a trust account in
accordance with the terms of this Agreement. All Earnest Money shall be applied
toward the Purchase Price at Closing (as that term is hereinafter defined).

 

2.3 Escrow Agent. The Earnest Money shall be held by the Escrow Agent until the
Closing Date or sooner termination of this Agreement and Escrow Agent shall pay
over the interest or income earned thereon, if any, to the party entitled to the
Earnest Money and the party receiving such interest or income shall pay any
income taxes due thereon. In the event the Closing shall occur in accordance
with the provisions of this Agreement, then, Escrow Agent shall deliver the
Earnest Money to Closing Authority. If, for any reason, the Closing does not
occur pursuant to the provisions of this Agreement and either party makes a
written demand upon Escrow Agent, by registered or certified mail (return
receipt optional), or Federal Express, for the payment of the Earnest Money,
then Escrow Agent shall give written notice in accordance with the provisions
hereof to the other party of the receipt of such demand. If Escrow Agent does
not receive a written objection from the other party to the proposed payment of
the Earnest Money pursuant to the demand within ten (10) days after the delivery
of such notice by Escrow Agent, Escrow Agent is hereby authorized to make such
payment in accordance with the aforesaid demand. If Escrow Agent receives
written objection from the other party to the proposed payment of the Earnest
Money pursuant to the aforesaid demand within such ten (10) day period or if,
for any other reason, Escrow Agent in good faith shall elect not to make such
payment, Escrow Agent shall continue to hold the Earnest Money until otherwise
directed by written instructions from Sellers and Purchaser or a final judgment
of a court of competent jurisdiction. Escrow Agent, however, shall have the
right at any time to deposit the Earnest Money with the clerk of any court of
competent jurisdiction in the state where the Property is located, and Escrow
Agent shall give written notice of such deposit to

 

    2   Purchaser                 Seller             



--------------------------------------------------------------------------------

the Sellers and the Purchaser, and upon such deposit being made, Escrow Agent
shall be discharged from all obligations and responsibilities hereunder. The
parties acknowledge that Escrow Agent is acting solely as a stakeholder at their
request and for their convenience, that Escrow Agent may act upon any writing
believed by it in good faith to be genuine and to be signed and presented by the
proper person, and that Escrow Agent shall not be liable to either of the
parties for any act or omission on its part unless taken or suffered in bad
faith, in willful disregard of this Agreement or involving gross negligence.
Escrow Agent shall have no duties or responsibilities relating to escrow except
as set forth in this paragraph. Escrow Agent shall not be bound by any
modification of the Agreement unless the same is in writing and signed by the
Purchaser and Sellers and if Escrow Agent’s duties hereunder are affected,
unless Escrow Agent shall have given prior written consent thereto. The Sellers
and Purchaser hereby jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses (including reasonable
attorney’s fees) incurred in connection with the performance by the Escrow Agent
of its duties in accordance with the provisions of this Section of this
Agreement.

 

ARTICLE III

SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In order to induce Purchaser to enter into this Agreement and to purchase the
Property, in addition to warranties, representations, covenants, and
undertakings contained elsewhere in this Agreement, each Seller hereby makes the
following representations, warranties and covenants, each of which is material
and is relied upon by Purchaser:

 

3.1 Authority of Sellers. Each Seller has the right, power and authority to
enter into this Agreement and to sell the Property in accordance with the terms
and conditions hereof. This Agreement, when executed and delivered by Sellers,
will be a valid and binding obligation of Sellers in accordance with its terms.

 

3.2 No Special Taxes. The Property is not subject to special taxes or
assessments for roadway, sewer, or water improvements or other public
improvements.

 

3.3 Options; Leases. No options or other contracts have been granted or entered
into which are still outstanding and which give any other party a right to
purchase any interest in the Property or any part thereof. The only leases in
effect with respect to all or any part of the Property (the “Leases”) are
described on the attached Exhibit B, and copies of each lease and all amendments
and other documents relating thereto are attached as Exhibit B (collectively,
the “Leases”). There are no current or pending defaults under any of the Leases,
and the Sellers will give the Purchase immediate notice of any default or
threatened default under any Lease. There have been no pre-paid rents under any
Lease, and Exhibit C attached hereto evidences all security deposits held by the
Sellers. No tenant has any claim to a security deposit relating to any Lease
other than as shown on Exhibit C.

 

    3   Purchaser                 Seller             



--------------------------------------------------------------------------------

3.4 Condemnation Proceedings. There are no condemnation or eminent domain
proceedings pending against the Property or any part thereof and the Sellers
have received no notice, oral or written, of the desire of any public authority
or other entity to take or use the Property or any part thereof.

 

3.5 Mechanic’s Liens. No payments for work, materials, or improvements furnished
to the Property will be due or owing at Closing and no mechanics lien,
materialmans lien, or other similar lien shall be of record against the Property
at the time of Closing.

 

3.6 Pending Litigation. There is no claim, litigation, or other proceeding, the
probable outcome of which will have a material adverse effect on the value of
the Property or its intended use pending or threatened before any court,
commission, or other body or authority, and, further, Sellers have not received
written notification of any asserted failure of Sellers or the Property to
comply with applicable laws (whether statutory or not) or any rule, regulation,
order, ordinance, judgment or decree of any federal, municipal or other
governmental authority; provided, however, that this representation shall not
apply to liability claims for which there is adequate and sufficient liability
insurance.

 

3.7 Flood Conditions. To the best of the Sellers’ actual knowledge the Property
has not suffered any damage nor required any extraordinary repairs due to
flooding or inadequate drainage.

 

3.8 Hazardous Substances. (a) No portion of the Property is in any way
contaminated with any hazardous substance; (b) no portion of the Property
appears on any state or federal CERCLA (Comprehensive Environmental
Responsibility, Compensation, and Liability Act or Superfund) lists as being
classified as a hazardous waste site; (c) there is no asbestos on the Property;
(d) there is no underground storage tank on the Property; (e) no hazardous waste
has been placed in, on or over any portion of the Property; (f) no portion of
the Property has been used as a plant or site where hazardous waste is subjected
to treatment, storage, disposal or recover; and (g) no portion of the Property
is subject to any federal, state or local “Superfund” lien, proceedings, claim,
liability or action, or the threat or likelihood thereof, for the clean-up,
removal or remediation of any such hazardous substance from the Property.

 

The term “Superfund” as used herein means the Comprehensive Environmental
Response, Compensation and Liability Act, as amended by the Superfund Amendments
and Reauthorization Act of 1986, being Title 42 U S. C §~9601et seq, as amended,
and any similar state statute or local ordinance applicable to the Property, and
all rules and regulations promulgated, administered, and enforced by any
governmental agency or authority pursuant thereto. The term “underground storage
tank” as used herein shall have the same meaning and definition as set forth in
paragraph (1) of 42 U.S C. §6991.

 

    4   Purchaser                 Seller             



--------------------------------------------------------------------------------

3.9 No Defaults. Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby will:

 

  (a) Conflict with, or result in a breach of, the terms, conditions, or
provisions of, or constitute a default under, any agreement or instrument to
which Sellers or any predecessor of Sellers are a party, or;

 

  (b) Violate any restriction to which Sellers are subject, or;

 

  (c) Constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance, rule, judgment, decree, or order, or;

 

  (d) Result in the acceleration of any mortgage or note pertaining to the
Property or the cancellation of any contract or lease pertaining to the
Property, or;

 

  (e) Result in the creation of any lien, charge or encumbrance upon any of the
properties or assets to be sold or assigned to Purchaser pursuant to the
provisions of this Agreement.

 

3.10 Utilities. To the best knowledge of the Sellers, sanitary and storm sewers,
public water facilities, natural gas, and electric power (collectively the
“Utilities”) are connected to the Property. The Utilities reach the property
line of the Property through valid public or private easements or rights-of-way
to which Purchaser shall have access.

 

3.11 Further Acts of Sellers. On or before the Closing, Sellers will do, make,
execute and deliver all such additional and further acts, deeds, instruments and
documents as may be reasonably required by Purchaser’s title insurance company
completely to vest in and assure to Purchaser full rights in or to the Property.

 

3.12 Zoning. The Property has an I-1 Industrial Zoning Classification as
specified by the Greenville County Zoning Ordinance.

 

3.13 No Claims. There is no claim or, to the best of Sellers’ knowledge,
potential claim against any portion of the Property, any Tenant or Sellers for
or on account of work done, materials furnished or utilities on any portion of
the Property. There are no pay-back agreements, revenue bonds, utility debt
service expenses or other charges or expenses applicable to the Property.

 

3.14 Compliance. No portion of the Property violates any laws, statutes,
ordinances, rules or regulations, and the Sellers have received no notice of any
such violations, pen, noticed or existing.

 

    5   Purchaser                 Seller             



--------------------------------------------------------------------------------

3.15 No Assessments. To Sellers’ knowledge, there are no plans or proposals for
changes in road grade, access or other municipal or other improvements, which
would affect the Property or result in any assessment. To Sellers’ knowledge, no
ordinance authorizing improvements, the cost of which might be assessed against
Purchaser or the Property is pending. There is no tax certiorari proceeding
pending for the reduction or increase of the assessed real estate tax valuation
to the Property or any portion thereof.

 

3.16 No Contracts. Sellers have not entered into any real estate, management,
supply, promotional, operating, leasing, maintenance, security and service
contract, equipment lease, signage lease, or other agreements (excluding the
Leases) relating to the ownership or use of the Property, which are in force (or
which cannot be terminated at closing without penalty) with respect to the
Property, and neither Seller, nor any person authorized to act on its behalf, is
a party to any written, oral or implied contract, agreement, lease or other
commitment affecting or relating to the Property, including without limitation,
agreements for the purchase of goods or the rendition of services.

 

3.17 Ownership. Sellers are the legal and equitable owner of good, marketable
and indefeasible title to the Property, and will convey such title to Purchaser
on the Closing Date free and clear of all options, rights, covenants, easements,
liens and other rights in favor of third parties, other than the exceptions
approved by the Purchaser during the Inspection Period. Sellers do not own any
personal property located on or used in connection with the Property.

 

3.18 Permits. Sellers are not required to possess any licenses, certificates,
and permits to own, operate, use and/or maintain the Property (collectively, the
“Operating Permits”), and Sellers have not received any notice, nor are Sellers
aware, of the violation of any applicable building, zoning or other ordinances,
resolutions, statutes or regulations of any government or governmental agency,
including, but not limited to, environmental control agencies or the Insurance
Board of Underwriters with respect to the operation, use, maintenance, condition
or operation of the Property or any part thereof, or requiring any repairs or
alterations to the Property.

 

3.19 Authority. Camperdown Company, Inc., is duly organized, validly existing
and in good standing under the laws of the State of South Carolina.

 

3.20 Notices. The Sellers will give the Purchaser immediate notice of any
correspondence, notice, default or event relating in any way to any of the
representations set forth above, including but not limited to any default or
termination of any Lease.

 

3.21 Representations. If any representation by Sellers hereunder is not correct
at Closing, the Sellers shall be in default hereunder.

 

    6   Purchaser                 Seller             



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS

 

The following shall be conditions precedent to the Purchaser’s obligation to
purchase the Property. Unless otherwise specified in this Article IV, if any of
the conditions precedent set forth below are not satisfied as of Closing, the
Earnest Money shall be immediately refunded to Purchaser, this Agreement shall
be null and void, and neither Purchaser nor Sellers shall have any further
obligations hereunder.

 

4.1 Purchaser’s Inspection. Purchaser shall a Sixty (60) day inspection period
(the “Inspection Period”), beginning immediately upon final execution of this
contract, to go upon the Property and/or improvements (if any) with its agents
and engineers as needed to inspect, examine, survey and otherwise do what
Purchaser deems necessary to determine the feasibility and suitability of the
Property for the Purchaser’s intended use. Said privileges shall include, but
not be limited to, the right to make surveys, soil tests, borings, percolation
tests, environmental and hazardous waste tests of the Property and/or
improvements; provided; however, that the Purchaser shall hold Sellers harmless
from any damages incurred by Sellers and/or damages or injury or claim thereof,
including attorneys’ fees arising out of, or in any way connected with the acts
or omissions of Purchaser, its agents and engineers through the exercise of such
privilege. Immediately following such surveys and inspections and at its
expense, Purchaser shall put the Property back in the condition that existed
prior to such surveys, tests or inspections. Should Purchaser at its sole
discretion determine that the Property is unsuitable for Purchaser’s intended
use for any reason and delivers written notice of such to Sellers or Sellers’
agent within the Inspection Period, all earnest money shall be promptly refunded
to Purchaser and neither Purchaser nor Sellers shall have any further obligation
to the other.

 

4.2 Status of Title. Sellers shall convey good and marketable fee simple title
to the Property to Purchaser subject only to encumbrances and title exceptions
which do not adversely affect the marketability of the Property. Purchaser shall
review during the Inspection Period the title and submit to Sellers and Escrow
Agent notice in writing of any title exceptions which are not acceptable to
Purchaser. Sellers shall have fifteen (15) days from the receipt of notice
within which to take such actions (if any) which Sellers deem appropriate to
remove such title exceptions. Purchaser’s failure to deliver title comments
shall be deemed to establish Purchaser’s satisfaction with the status of title
as of the Date of this Agreement except for liens or other encumbrances which
are to be satisfied under other provisions of this Agreement. If at the end of
Sellers’ cure period Sellers have not corrected to Purchaser’s satisfaction the
objections to title, Purchaser may (1) waive its objections and consummate the
within transaction without a reduction in the purchase price of the Property, or
(2) terminate this Agreement, in which event this Agreement shall be void, the
Earnest Money shall be promptly refunded to Purchaser, and neither party shall
have any further obligation hereunder.

 

4.3 Environmental Study. The Purchaser may contract with a licensed
environmental engineer to confirm that the Property is free from environmental

 

    7   Purchaser                 Seller             



--------------------------------------------------------------------------------

contamination (the “Environmental Assessment”). If the results of Environmental
Assessment produce negative findings, then the Purchaser may terminate this
Agreement by giving written notice thereof to Sellers, in which event this
Agreement shall terminate and Escrow Agent shall immediately return the Earnest
Money to the Purchaser as full liquidated damages. The Purchaser shall furnish
the Sellers with copies of all letters and studies provided the Purchaser on the
Property.

 

4.4 Leases. The Leases shall not have been terminated or in default.

 

4.5 Warranties. Each of the representations and warranties of the Sellers
contained in this Agreement shall be true as of the date of Closing.

 

4.6 No Condemnation. No part of the Property shall have been acquired, or shall
be about to be acquired, by authority of any governmental agency in the exercise
of its power or threat of eminent domain or by private purchase in lieu thereof
and no adverse change in the zoning of the Property shall have occurred or be
pending. If such taking or change has occurred or is threatened, Purchaser may,
at its sole option, (i) terminate this Agreement and receive return of the
Earnest Money, or (ii) continue this Agreement in which event Sellers shall
assign or pay over to Purchaser any award or proceeds resulting from any
condemnation.

 

4.7 Possession. Possession of the Property shall be transferred to the Buyer
subject only to the Leases and the rights of the tenants thereunder.

 

4.8 Authority. Sellers shall deliver an Affidavit or Resolution of the Sellers
stating that the person(s) executing the closing documents is/are authorized to
do so and that all such documents are valid and binding upon the Sellers.

 

4.9 Assignment of Warranties. Sellers shall assign (to the extent assignable)
and during the Inspection Period deliver to the Purchaser all existing and
assignable maintenance, utility and service contracts and warranties,
receivables and building plans, state, local and other governmental licenses,
and all other documents in the Sellers’ possession concerning the operation of
the Property.

 

4.10 Sellers’ Performance. Sellers shall have performed all of their obligations
set forth in this Contract, and the Property and all matters related thereto,
including but not limited to the title and the status of the Leases shall be in
the same condition as when acceeed by the Purchaser at the end of Inspection
Period.

 

4.11 No Defaults. There shall have occurred no default by either of the Sellers
hereunder.

 

    8   Purchaser                 Seller             



--------------------------------------------------------------------------------

ARTICLE V

CLOSING

 

5.1 Closing. The purchase and sale contemplated hereunder shall be consummated
at the Closing (referred to herein as the “Closing”) which shall take place on a
date to be set exclusively by the Sellers that is no more than One Hundred
Eighty (180) days from the End of the Purchaser’s Inspection Period. The Sellers
shall give the Purchaser no less than Thirty (30) days written notice of the
date set for Closing. The Closing shall take place at the offices of Purchaser’s
counsel or at such other place as may be mutually agreed upon by Sellers and
Purchaser. Sellers will surrender possession of the Property to Purchaser
simultaneously with the Closing.

 

ARTICLE VI

PRO-RATED ITEMS AND ADJUSTMENTS

 

6.1 Closing Costs and Payments. Costs and payments related to the purchase and
sale of the Property shall be paid at Closing as follows:

 

  (a) Sellers shall satisfy or pay for:

 

  (i) All mortgages and other liens (other than the lien of taxes for the year
of 2005, which are not yet due and payable) with respect to the Property and all
transfer, servicing, or prepayment penalties or fees assessed by the holders of
such mortgages;

 

  (ii) The cost of documentary stamps, statutory deed recording fees or transfer
taxes assessed in connection with the conveyance of the Property and the Leases;

 

  (iii) All of Sellers’ legal fees; and

 

  (iv) The cost of preparing the deed.

 

  (b) Purchaser shall pay for:

 

  (i) Title insurance premiums due in connection with the issuance of
Purchaser’s owner’s title insurance policy and/or a loan policy;

 

  (ii) All of Purchaser’s legal fees;

 

  (iii) The recording cost of the deed conveying title to the Property to
Purchaser;

 

  (iv) Any loan fees and costs;

 

  (v) Survey;

 

  (vi) Phase I environmental audit;

 

  (vii) Physical inspections of the Property; and

 

  (c) All other costs of closing shall be paid by the party incurring such cost.

 

6.2 Prorations. Property taxes, which are a lien, but not yet due and payable,
rents, property owner association fees and other costs related to the Project,
and all rental income from the Leases shall be prorated as of the Closing date.
All

 

    9   Purchaser                 Seller             



--------------------------------------------------------------------------------

prorations required under this Agreement shall be computed as of the date of
Closing, and the cash portion of the Purchase Price paid to Sellers shall be
adjusted to reflect such prorations.

 

ARTICLE VII

SELLER’S DELIVERIES

 

In addition to other conditions precedent set forth elsewhere in this Agreement,
Sellers shall deliver to Purchaser all of the following documents and items, the
delivery and accuracy of which shall further condition Purchaser’s obligations
to consummate the purchase and sale herein contemplated:

 

7.1 Items Delivered Within Ten (10) Business Days. Sellers shall deliver to
Purchaser, within ten (10) business days of the Date of this Agreement (as
defined in Section 12.10), any of the following items which are in Sellers’
possession or readily obtainable by Sellers:

 

  (a) A copy of Sellers’ title insurance policy.

 

  (b) Copy of the most recent Real Estate tax bills for the Property.

 

  (c) Any existing surveys of the Property.

 

  (d) Evidence of the current zoning classification assigned to the Property.

 

  (e) Results of any soil boring tests (if any) with respect to the Property.

 

  (f) All site plan drawings and topographical renderings of the Property.

 

  (g) All environmental studies of the Property and any environmental permits or
approvals obtained by Sellers with respect to the Property.

 

  (h) All engineering plans and specifications with respect to sewer and
drainage facilities and lines and roads on the Property if not dedicated and
accepted for maintenance by the applicable municipality.

 

7.2 Items Delivered at Closing. Sellers shall deliver the following items at
Closing, all of which must be in a form and of substance satisfactory to the
Purchaser:

 

  (a) A General Warranty Deed, satisfactory in form and substance to Purchaser’s
title insurance company, conveying good and marketable fee simple title to the
Property, free and clear of all liens, encumbrances, easements, and restrictions
except as may be permitted under this Agreement.

 

    10   Purchaser                 Seller             



--------------------------------------------------------------------------------

  (b) An Owner’s Affidavit or lien waiver satisfactory for the purpose of
removing the mechanic’s lien exception from Purchaser’s Owner’s Title Insurance
Policy for the Property.

 

  (c) Any real estate liens or other instruments or agreements to be canceled
pursuant to the terms of this Agreement, in form appropriate for cancellation of
record.

 

  (d) An affidavit confirming that Sellers are not a “Nonresident” of South
Carolina and is therefore exempt from the withholding requirements of
Section 12-9-310 of the Code of Laws of South Carolina. (If Sellers cannot give
such affidavit, then Purchaser will withhold the amount required by such statute
and remit same to the South Carolina Tax Commission).

 

  (e) A tax compliance letter for Camperdown Company, Inc. from the South
Carolina Department of Revenue dated not less than thirty (30) days prior to the
Closing Date.

 

  (f) An assignment of leases and security deposits;

 

  (g) Estoppels and Subordination, Non-Disturbance and Attornment Agreements
from the tenants under the Leases and any other parties requested by the
Purchaser.

 

  (h) Any documentation, affidavits, lien waivers or other documents required by
the Title Insurance company to issue a Title Insurance Policy to the Purchaser
in a form and of content acceptable to the Purchaser.

 

  (i) Notice to tenants and any other applicable parties under the Leases
regarding the assignment of the leases to the Purchaser;

 

  (j) Sellers’ certification that the warranties and representations made by
Sellers in this Agreement are true, correct and complete as of the Closing Date;
and

 

  (k) Any and all other documentation requested by Purchaser to consummate the
transactions described herein.

 

    11   Purchaser                 Seller             



--------------------------------------------------------------------------------

ARTICLE VIII

PURCHASER’S DELIVERIES AT CLOSING

 

At Closing, Purchaser shall pay to Sellers the purchase price by certified
check, cashiers check, wire transfer or other good funds, adjusted for the
prorations and adjustments required in connection with the Closing. The Earnest
Money shall be applied against the purchase price of the Property at Closing
unless otherwise provided herein.

 

ARTICLE IX

CONDEMNATION OR CASUALTY LOSS

 

9.1 Insurance: Risk of Loss. Sellers shall bear the risk of loss to the Property
through the date of Closing. In the event that, prior to Closing, all or any
portions of the Property, or any interests therein, or any rights appurtenant
thereto, are taken or appropriated (either permanently or for temporary periods)
under the power of eminent domain or condemnation by any authority having such
power, or by virtue of any proceedings in lieu thereof, or if any notice or
threat of such taking or appropriation has been given or is pending at the
closing date, or if any portion of the Property is damaged, Sellers shall give
immediate notice of same to Purchaser and then Purchaser, at its option, may
either (a) cancel this Contract by written notice to Sellers, in which event
Escrow Agent shall immediately refund the Earnest Money to Buyer and neither
party shall thereafter have any further obligation to the other party hereunder,
or (b) elect to proceed with Closing, in which event the Purchase Price shall be
reduced by an amount equal to any sums theretofore paid or then payable to
Sellers by the condemning authority by reason of such taking or appropriation or
by any insurance company by reason of such damage or casualty, and Sellers shall
transfer and assign to Purchaser at closing any and all further claims, demands,
actions and chooses in action which may exist by virtue of such taking,
appropriation, damage or casualty; provided, however, that until the earlier of
(i) closing hereunder, or (ii) termination of this Agreement, Sellers shall not
make any voluntary settlement or agreement regarding any taking, appropriation,
damage or without first obtaining Purchaser’s written consent to such settlement
or agreement.

 

ARTICLE X

REAL ESTATE COMMISSION

 

10.1 Real Estate Commission. If this transaction is consummated, Sellers agree
to pay a brokerage commission of five percent (5%) of the total purchase price
to NAI Earle Furman, LLC, to be dispersed as agreed under separate agreement in
connection with the purchase and sale of the Property. It is acknowledged by all
parties that NAI Earle Furman, LLC represents the Sellers in this transaction.

 

Excepting said commission, Sellers and Purchaser represent and warrant to each
other that no brokerage fees or real estate commissions are or shall be due or
owing in connection with this transaction or in any way with respect to the
Property. Sellers agree to defend, indemnify, and hold Purchaser harmless from
any claims, costs, judgments, or liabilities of any kind advanced by persons
claiming real estate

 

    12   Purchaser                 Seller             



--------------------------------------------------------------------------------

brokerage fees through Sellers. Purchaser agrees to defend, indemnify, and hold
Sellers harmless from any claims, costs, judgments, or liabilities of any kind
advanced by persons claiming real estate brokerage fees through Purchaser. The
indemnities set forth in this Article 10.1 shall survive Closing. Purchaser
acknowledges that he has not relied upon any representation made to him by NAI
Earle Furman, LLC, as to the condition of the Property or otherwise.

 

ARTICLE XI

DEFAULT

 

11.1 Purchaser’s Default. If all conditions and other events precedent to
Purchaser’s obligation to consummate the transaction herein contemplated have
been waived in writing by Purchaser or satisfied, and if Sellers have performed
its covenants and agreements hereunder, but Purchaser has breached its covenants
and agreements hereunder and has failed, refused, or is unable to consummate the
purchase and sale contemplated herein, then Sellers shall give Escrow Agent and
Purchaser notice of such circumstances and shall be entitled to receive the
Earnest Money and to pursue any other remedies available under applicable laws;
provided NAI Earle Furman, LLC, shall be entitled to such portion thereof as may
be provided in its listing agreement with Sellers.

 

11.2 Sellers’ Default. If Purchaser has performed all of its obligation
hereunder, but Sellers have breached their covenants and agreements under this
Agreement or have failed, refused or are unable to consummate the purchase and
sale contemplated herein, then Purchaser shall give Sellers and Escrow Agent
notice of such event and Purchaser shall be entitled to receive a refund of the
Earnest Money and to pursue any other remedies available under applicable laws,
including specific performance of this Agreement.

 

ARTICLE XII

MISCELLANEOUS PROVISIONS

 

12.1 Completeness: Modification. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transaction contemplated herein
and it supersedes all prior discussions, undertakings or agreements between the
parties. This Agreement shall not be modified except by a written agreement
executed by both parties.

 

12.2 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective, heirs, devisees, personal
representatives, successors and assigns.

 

12.3 Survival of Warranties. Except as otherwise expressly provided herein, it
is the express intention and agreement of the parties to this Agreement that all
covenants, agreements, statements, representations and warranties made by
Purchaser and Sellers in this Agreement shall survive the Closing.

 

    13   Purchaser                 Seller             



--------------------------------------------------------------------------------

12.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of South Carolina.

 

12.5 Article Headings. The Article headings as used herein are for convenience
or reference only and shall not be deemed to vary the content of this Agreement
or the covenants, agreements, representations, and warranties set forth herein
or limit the provisions or scope of any Article.

 

12.6 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

 

12.7 Time of Essence. Both parties hereto specifically agree that time is of the
essence to this Agreement with respect to the performance of the obligation of
the parties under this Agreement.

 

12.8 Counterparts. To facilitate execution, this Agreement may be executed in as
many counterparts as may be deemed appropriate by the parties, all of which
shall comprise one Agreement.

 

12.9 Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be personally delivered or mailed by First Class,
Registered or Certified Mail, return receipt requested, postage prepaid, as
follows:

 

(a)    If to Purchaser:    Logue Court Properties, LLC          

6 Logue Court

Greenville, SC 29615

Attn:                     

 

(b)    If to Sellers:    Robert W. Bruce           P.O. Box 601          
Greenville, SC 29602           Camperdown Company, Inc.           c/o NAI Earle
Furman, LLC           101 E. Washington St, Ste 400, Greenville, SC 29601       
   Attn: Jon A. Good

 

Any such notice, request, consent or other communications shall be deemed
received at such time as it is personally delivered or on the fifth
(5th) business day after it is so mailed, as the case may be. Counsel for the
parties may deliver notice on behalf of the parties.

 

    14   Purchaser                 Seller             



--------------------------------------------------------------------------------

12.10 Date of this Agreement. The term “Date of this Agreement” as used in this
Agreement shall mean the first date upon which both Purchaser and Sellers have -
executed a final counterpart of this Agreement.

 

12.11 Tax Deferred Exchange Provision. In the event the Sellers wish to enter
into a tax deferred exchange for the Property described herein, or if the
Purchaser wishes to enter into a tax deferred exchange with respect to property
owned by it in connection with this transaction, each of the parties agrees to
cooperate with the other party in connection with such (whether simultaneous or
deferred) for all or a portion of the Property pursuant to Section 1031 of the
Code, provided that: (a) the other party shall not be obligated to delay the
closing, (b) all additional costs in connection with the exchange should be
borne by the party whose property is exchanged, and (c) the other party shall
not be obligated to execute any note, contract, or other document providing for
any personal liability which would survive the exchange. The other party shall
be indemnified and held harmless against any liability which arises or is
claimed to have arisen on account of their acquisition of ownership of the
exchange property.

 

12.12 Assignment. Purchaser may assign this Agreement and all of its interests
herein, upon notice to the Sellers. Upon such assignment, the assignee shall
have and be subject to all the rights, benefits, duties and obligations of
Purchaser hereunder, and the original Purchaser shall be relieved of its
obligations, duties, rights and benefits from hereunder. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and personal representatives.

 

    15   Purchaser                 Seller             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WITNESSES:    PURCHASER:           Logue Court Properties, LLC    (SEAL)

/s/ Lee Haynesworth

--------------------------------------------------------------------------------

   By:   

        Its Sole Member, ScanSource Inc.

--------------------------------------------------------------------------------

    

/s/ Courtney P. Lominack

--------------------------------------------------------------------------------

   Its:   

        General Counsel and Corporate Secretary

--------------------------------------------------------------------------------

          Print Name:   

        John J. Ellsworth

--------------------------------------------------------------------------------

         

 

Date of Execution:    September 21, 2005

--------------------------------------------------------------------------------

         

                                    /s/ John J. Ellsworth

--------------------------------------------------------------------------------

     WITNESSES:    SELLER:                Robert W. Bruce     

/s/ Claudia E. Hinsdale

--------------------------------------------------------------------------------

  

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

   (SEAL)      Date of Execution: 9-21-05     

/s/ Sarah Gilmer

--------------------------------------------------------------------------------

          WITNESSES:    SELLER:                Camperdown Company, Inc.   
(SEAL)

/s/ Claudia E. Hinsdale

--------------------------------------------------------------------------------

   By:   

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

          Its:    President     

/s/ Sarah Gilmer

--------------------------------------------------------------------------------

   Print Name: Robert W. Bruce           Date of Execution: 9-21-05     

 

THIS IS A LEGALLY BINDING CONTRACT. IF NOT COMPLETELY UNDERSTOOD, WE RECOMMEND
YOU SEEK COMPETENT ADVICE FROM YOUR ATTORNEY.

 

16



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g13254page17.jpg]

 

        Purchaser                 Seller             



--------------------------------------------------------------------------------

EXHIBIT B

 

List of Leases and copies of each, with all amendments and other related
documents

 

        Purchaser                 Seller             



--------------------------------------------------------------------------------

EXHIBIT C

 

List of all security deposits held by Sellers

 

        Purchaser                 Seller             



--------------------------------------------------------------------------------

EXHIBIT C

 

12 Logue Court – Security Deposit

 

Tenant

--------------------------------------------------------------------------------

   Space


--------------------------------------------------------------------------------

   Unit


--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

Airgate PCS, Inc.

   40,000    A    $ 0.00

Webb/Mason, Inc.

   15,520    D    $ 0.00

UTI Contract Packaging

   32,000    G    $ 0.00



--------------------------------------------------------------------------------

NAI EARLE FURMAN, LLC

101 E. WASHINGTON STREET * SUITE 400

GREENVILLE, SOUTH CAROLINA 29601

 

AGENCY POLICY

 

OUR COMPANY WILL REPRESENT EITHER BUYERS OR SELLERS, BUYERS AND SELLERS WHEN
ACTING AS A DISCLOSED DUAL AGENT ON IN-HOUSE LISTINGS SHOULD A BUYER CLIENT
DECIDE TO PURCHASE A SELLER CLIENT’S PROPERTY WHEN BOTH BUYER AND SELLER ARE
REPRESENTED BY THE SAME AGENT, AND WE WILL PRACTICE DESIGNATED AGENCY WHEN ONE
LICENSEE IS ASSIGNED TO REPRESENT THE SELLER CLIENT AND ONE OR MORE ASSOCIATED
LICENSEES ARE ASSIGNED TO REPRESENT THE BUYER CLIENT ON IN-HOUSE SALES WITH THE
BROKER-IN-CHARGE ACTING AS A DUAL AGENT.

 

(a) NAI Earle Furman, LLC and its agents shall act only as single agents whether
representing the buyer or the seller except for in-house sales when a buyer
client buys a company listing. NAI Earle Furman, LLC agents shall act as a
disclosed dual agent when selling one of the agent’s listings to a buyer
represented by the same NAI Earle Furman, LLC agent. When a buyer is not
represented by NAI Earle Furman, LLC then, NAI Earle Furman, LLC will act solely
as the agent of the seller. Further, when an NAI Earle Furman, LLC agent
represents either a buyer client or a seller client and another NAI Earle
Furman, LLC agent represents the corresponding buyer client or seller client,
then the broker-in-charge shall assign either these agents or agents of the
broker-in-charge’s choice to represent the specific buyer or seller client’s
interest and the broker-in-charge will serve as a dual agent, thus practicing
Designated Agency.

 

(b) As the listing brokerage company, NAI Earle Furman, LLC shall cooperate and
compensate as part of the closed transaction any buyer’s brokerage company which
presents a contract which leads to the closed transaction. NAI Earle Furman, LLC
will not offer subagency unless approved in advance by the Broker-in-Charge.

 

(c) As the selling brokerage company (in a coop-transaction), NAI Earle Furman,
LLC shall represent the buyer exclusively and shall seek its compensation first
out of the closed transaction according to terms agreed to in the buyer
representation agreement or such other compensation agreed to between the buyer
and NAI Earle Furman, LLC, in accordance with the listing brokerage company’s
offer of compensation. NAI Earle Furman, LLC will not act in any subagency
capacity.

 

(d) At the time of a listing from a seller or a representation agreement with a
buyer, disclosure is made that the company policy is one of disclosed dual
agency or a designated agency should a buyer client decide to purchase a seller
client’s property. In addition, a separate Dual Agency Agreement or Designated
Agency Agreement shall be executed between the buyer, the seller and NAI Earle
Furman, LLC if dual agency or designated agency occurs.

 

In the case of dual agency, NAI Earle Furman, LLC and its agent shall not
disclose to the purchaser the lowest price which the seller will take and shall
not disclose to the seller the highest price that the buyer will pay. Other
terms that either party considers as strictly confidential will not be disclosed
to the other party unless disclosure is required by law or unless the
confidential matter relates to a material adverse condition about which the
other party is entitled to know. Dual Agency Agreements shall be attached to
both the listing contract and the Buyer Representation Agreement. Signatures of
the seller and the buyer are to be obtained indicating their informed consent to
the terms of the dual agency.

 

In the case of designated agency, the agents assigned to the buyer client and
seller client shall practice single agency and shall represent the client with
all duties normally associated with client representation. The broker-in-charge
shall act as the dual agent and while each single agent can disclose to the
broker-in-charge privileged information, the broker-in-charge shall not disclose
to the other party either the lowest price which the seller client will take or
the highest price that the buyer client will pay or any other confidential
information unless disclosure is required by law or unless the confidential
matter relates to a material adverse condition about which the other party is
entitled to know. Designated Agency Agreements shall be attached to both the
listing contract and the Buyer Representation Agreement. Signatures of the
seller and the buyer are to be obtained indicating their informed consent to the
terms of the designated agency.

 

        Purchaser                 Seller             



--------------------------------------------------------------------------------

Contact Information for New Tenant–Airgate PCS, Inc.

 

Our client has requested that we send the following contact information to you:

 

All notices and questions with respect to the Lease, except for payment, should
now be sent to:

 

5225 S. Loop 289, Suite 120

Lubbock, Texas 79424

Attn: Kelly Alderman, Real Estate Manager

(806)722-2822

 

With a copy to:

 

Steven A. Portnoy, Esq.

15851 N. Dallas Parkway, Suite 500

Addison, Texas 75001

 

Please forward any lease payment questions or concerns to:

 

5225 S. Loop 289, Suite 120

Lubbock, Texas 79424

Attn: Deborah Hansard, Lease Accountant

(806)722-2840



--------------------------------------------------------------------------------

CONSENT TO ASSIGNMENT

 

This Consent to Assignment (“Agreement”) is executed effective as of
February 15, 2005, by the undersigned as “Landlord” and Airgate PCS, Inc., a
Delaware corporation and wholly owned subsidiary of Alamosa Holdings, Inc. as
“Assignee.”

 

RECITALS

 

WHEREAS, Landlord has previously entered into the following described Lease
Agreement (the “Lease”):

 

  1. Retail / Office Lease Agreement between Robert W. Bruce, Individually and
Camperdown Company, Inc. and AGW Leasing Company, Inc., or Airgate PCS, Inc.

Site Address: 12 Logue Court, Greenville SC

 

WHEREAS, the tenant in the above-described Lease (“Assignor”) has transferred
and assigned all its right, title and interest in and to said lease unto
Assignee, and Assignee has assumed any and all obligations arising out of the
above-described Lease.

 

WHEREAS, as a result of the above-described assignment, it is requested that
Landlord acknowledge and consent to the assignment of the Lease.

 

NOW, THEREFORE, for adequate consideration, the undersigned agree as follows:

 

1. Agreement to Assignment. Landlord does hereby consent to the transfer and
assignment of all of the Assignor’s rights in and to the above-described Lease
to Assignee.

 

2. Binding Effect. This Agreement shall be binding upon the undersigned, their
successors and assigns, subject to the terms of the Lease.

 

3. Governing Law. This Agreement shall be governed by the laws of State of the
location of the leased premises under the above described Lease.

 

Dated as of February 15, 2005.

 

LANDLORD

 

Robert W. Bruce, Individually

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Camperdown Company, Inc.

 

By:

 

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Its:

 

President



--------------------------------------------------------------------------------

ASSIGNEE

 

AIRGATE PCS, INC.

By:  

 

--------------------------------------------------------------------------------

    David E. Sharbutt, President



--------------------------------------------------------------------------------

LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS AGREEMENT is made as of February     , 2005, by and between AGW LEASING
COMPANY, INC., a Delaware Corporation (“Assignor”), and AIRGATE PCS, INC., a
Delaware Corporation (“Assignee”).

 

Recitals of Fact

 

A. Assignor is the present tenant under those certain leases more particularly
described on Exhibit A attached hereto and made a part hereof (collectively, the
“Leases”).

 

B. The Leases affect certain premises more particularly described in the Leases
(collectively, the “Premises”).

 

C. Assignor desires to assign to Assignee and Assignee desires to accept an
assignment from Assignor of the leasehold interests and other rights created
under the Leases on the terms and conditions hereinafter set forth.

 

Agreement

 

IN CONSIDERATION of Ten Dollars ($10.00) paid in hand, the foregoing premises
and for other good and valuable consideration, the receipt and sufficiency of
which is acknowledged by all parties, the parties hereby agree as follows:

 

1. Assignment. From and after the date hereof, Assignor hereby assigns,
transfers, sets over and conveys to Assignee, its successors and assigns, and
Assignee hereby accepts, all of Assignor’s right, title and interest in and to
(a) the Leases; (b) the Premises; (c) any other part of the applicable Building
(as defined in the Leases) in which Assignor has any right or interest under the
Leases or any associated or collateral agreements; and (d) all incident and
appurtenant rights which Assignor may have or possess in connection with the
Leases, the Premises or the Buildings.

 

2. Assumption. Assignee hereby fully and completely assumes observance and
performance of, and agrees to be personally bound by, (i) all of the terms,
covenants and conditions of the Leases on Assignor’s part to be observed and
performed, and (ii) each and every obligation of Assignor as the holder of any
of the rights and interests transferred in Section 1 above.

 

3. Governing Law. This Agreement shall be governed by the laws of the respective
states where the Premises are located, as applicable, without regard to any
choice or conflict of law principles. This Agreement may not be amended except
by a document signed by all parties hereto.

 

Lease Assignment and Assumption Agreement   Page 1



--------------------------------------------------------------------------------

4. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.

 

5. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and permitted
assigns.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Lease Assignment and Assumption Agreement   Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year above written.

 

ASSIGNOR:   AGW LEASING COMPANY, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     ATTEST:        

 

[CORPORATE SEAL]

SIGNED, SEALED AND DELIVERED

IN THE PRESENCE OF:

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

ASSIGNEE:   AIRGATE PCS, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:   David E. Sharbutt     Title:   President ATTEST:        

[CORPORATE SEAL]

SIGNED, SEALED AND DELIVERED

IN THE PRESENCE OF:

       

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Lease Assignment and Assumption Agreement   Page 3



--------------------------------------------------------------------------------

LEASE AGREEMENT

EARLE FURMAN & ASSOCIATES, INC.

 

PELHAM 85 BUSINESS CENTER

TWELVE LOGUE COURT

GREENVILLE, SOUTH CAROLINA

 

THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of the 25th day
of August, 1999, by and between Robert W. Bruce, Individually, and the
Camperdown Company, Inc., hereafter called the “LESSOR” and AGW Leasing Company,
Inc., hereafter called the “LESSEE”

 

WITNESSETH

 

For and in consideration of the rent provided herein and the mutual covenants
and agreements hereinafter set forth, the parties hereto agree for themselves,
their successors and assigns, as follows:

 

1. PREMISES.

 

1.1 Description of Premises. Lessor hereby leases to Lessee, and Lessee hereby
accepts and rents from Lessor, that certain office/warehouse space (the
“Premises”) containing a total of approximately 40,000 square feet, located
within the building commonly known as Building B (the “Building”), which
Building contains a total of approximately 103,426 square feet and is located
within the Pelham 85 Business Park (the “Project”), situated in Greenville
County, South Carolina and more fully described on Exhibit 1 attached hereto and
incorporated herein by reference. The Premises (measured to the dripline) is
more particularly shown and outlined in the plan of the Building attached hereto
as Exhibit 1(a) and incorporated herein by reference, and is leased to Lessee
together with the non-exclusive, irrevocable right to use and occupy, in common
with Lessor and other tenants of the Building and the Project, all parking
areas, driveways, sidewalks and other common facilities designated by Lessor
from time to time in the Project. Lessor hereby designates certain portions of
the common area adjacent to and behind the Premises identified on Exhibit 1(a)
for the exclusive use of the Lessee and approves the installation of fencing by
the Lessee to restrict access thereto. Lessee shall have the right to install
additional utilities (including telephone utilities and grounding systems) to
serve the Premises provided Lessee will bear all the costs of such installation
and modifications necessary to install the utilities. Lessor consents to the
installation and consents to grant any easement to the extent necessary to
permit the expansion of existing or installation of additional utilities.

 

1.2 Construction of Premises. Lessor shall have no responsibility for the
construction of any improvements to the Premises.

 

2. TERM. The term of this Lease (the “Term”) shall commence on August 15, 1999,
(the “Commencement Date”) and shall end at 11:59 p.m. on October 14, 2014 (the
“Expiration Date”), unless the Term is otherwise extended or sooner terminated
as hereinafter expressly provided. As used herein, the term “Lease Year” shall
mean each year of the Term commencing on the first day of the first full
calendar month following the Rental Commencement Date, or any anniversary
thereof, and ending at the expiration of twelve (12) calendar months thereafter.

 

2.1 Option. Lessee shall have the right to extend this Agreement for one (1)
five-year option beginning immediately after the initial term of this agreement
provided Lessee is not in a material default with any portion of this agreement
and provided Lessee gives to Lessor written notice of its intent to extend this
agreement at least six (6) months prior to the expiration of the initial term.
Rent during the option period shall be at a rent computed by adjusting the
monthly rate in effect at the end of the primary term by the lesser of (1) five
percent (5%) per year compounded increase or (2) the percentage change during
the previous fifteen (15) years in the

 

1 of 14



--------------------------------------------------------------------------------

Consumer Price Index, as herein defined, as shown by the most recent available
published Index preceding the subject lease anniversary date. Consumer Price
Index shall mean the All Items Index as published by the U. S. Bureau of Labor
Statistics.

 

3. BASE RENT. Beginning on the Rental Commencement Date (as hereinafter defined)
and continuing throughout the full Term of this Lease, Lessee shall pay to
Lessor without notice, demand, reduction, abatement, setoff or any defense,
minimum base rent (the “Base Rent”) in equal monthly installments, in advance,
on or before the first day of each month in accordance with the Base Rent
Schedule attached hereto as Exhibit 3 and incorporated herein by reference. The
“Rental Commencement Date” shall be October 15, 1999. If the Rental Commencement
Date is a date other than the first day of a calendar month, the Base Rent shall
be prorated daily from such date to the first day of the next calendar month and
paid on the Rental Commencement Date.

 

4. SECURITY DEPOSIT. Not applicable.

 

5. ADDITIONAL RENT.

 

5.1 Operating Expenses. Lessee agrees to pay as Additional Rent its
proportionate share of the amount paid by Lessor during the Term for operation
and maintenance of the Project (collectively “Operating Expenses”). Operating
Expenses shall include the following: (i) all expenses for operation, repair,
replacement and maintenance as necessary to keep the Building and common area of
the Project and the grounds, and parking areas associated therewith in good
order, condition and repair, including but not limited to utilities for the
common areas of and relating to the Project expenses associated with the
driveways and parking areas (including repaving and snow, trash and ice
removal), lighting facilities, landscaped areas, walkways, directional signage,
curbs, drainage strips, sewer lines, all charges assessed against the Project
pursuant to any applicable easements, covenants or development standards,
administrative fees (including property management fees) and (ii) all reasonable
and customary insurance premiums paid by Lessor with respect to the Project,
including public liability insurance. The cost for all capital improvements that
would be capitalized or depreciated under generally accepted accounting
principles shall not be included in calculating Operating Expenses; provided,
however, notwithstanding the foregoing, that Operating Expenses shall include
amortization of all costs of capital improvements which are for the purpose of
reducing Operating Expenses and which ultimately result in a reduction in
Lessee’s proportionate share of Operating Expenses, but only to the extent of
such reduction. Operating Expenses shall not include expenses for the costs of
any maintenance and repair required to be performed by Lessor at its own expense
under Section 15.1 of this Lease, operating Expenses shall not include
(i) leasing commissions, (ii) Lessor’s home office expenses, (iii) cost billed
to specific tenants or other third parties, (iv) costs associated with financing
the Building or Project, (v) depreciation, or (vi) costs paid by the proceed of
insurance received by Lessor. The proportionate share of Operating Expenses to
be paid by Lessee shall be a percentage of the Operating Expenses based upon the
proportion that the square footage of the Premises bears to the total square
footage of the Project (such figure referred to as “Lessee’s Operating Expense
Percentage”). Lessor shall estimate the total amount of Operating Expenses to be
paid by Lessee during each calendar year promptly after the beginning of each
calendar year during the Term, and Lessee shall pay to Lessor one-twelfth
(1/12) of such sum on the first day of each calendar month during each such
calendar year, or part thereof, during the Term. Within a reasonable time after
the end of each calendar year, Lessor shall submit to Lessee a statement of the
actual amount of Operating Expenses for such calendar year, and within thirty
(30) days after receipt of such statement, Lessee shall pay any deficiency
between the actual amount owed and the estimates paid during such calendar year,
or in the event of overpayment, Lessor shall, at Lessor’s option, credit the
amount of such overpayment toward the next installment of Operating Expenses, or
refund the amount of such overpayment to Lessee. If the Rental Commencement Date
shall fall on other than the first day of the calendar year, or if the
Expiration Date shall fall on other than the last day of the calendar year,
Lessee’s share of the Operating Expenses for such calendar year shall be
apportioned prorata. The estimated operating expenses per square foot for the
Premises for the current year are $0.55 per square foot.

 

5.2 Real Estate Taxes. As Additional Rent Lessee shall pay its proportionate
part of any ad valorem taxes assessed and allocable to Project. The Lessee’s
proportionate part of the ad valorem taxes shall be a fraction, the numerator of
which is the number of square feet of floor area in the Premises herein
described and

 

2 of 14



--------------------------------------------------------------------------------

the denominator of which is the total number of rentable square feel of floor
area in Building, which Lessor and Lessee hereby acknowledge to be 103,426
square feet. Lessor shall provide evidence of such ad valorem taxes to the
Lessee and the additional rent shall be paid upon thirty (30) days written
notice to Lessee of the amount due or at Lessor’s option the additional rent due
hereunder shall be estimated and paid in advance in equal monthly installments
on the first day of each calendar month and adjusted within sixty (60) days
after the close of each calendar year. If the term of this Lease shall begin on
and/or terminate at a time other than the beginning (or ending as the case may
be) of a tax year, a proper apportionment of said real estate taxes for the year
shall be made to cover the fraction of a year included with in the Term of this
Lease.

 

Ad valorem tax increases attributable to Lessee’s improvements shall be the
expense of Lessee alone.

 

5.3 Other Additional Rent Provisions. Any amounts required to be paid by Lessee
under this Section 5 and any charges or expenses incurred by Lessor on behalf of
Lessee shall be considered “Additional Rent” payable in the same manner and upon
the same terms and conditions as the Base Rent hereunder. Any failure on the
part of Lessee to pay such Additional Rent when and as the same shall become due
shall entitle Lessor to the remedies available to it for non-payment of Base
Rent. Lessee’s obligations for payment of Additional Rent shall begin to accrue
on the Rental Commencement Date. As used in this Lease, the term “Rent” shall
include Base Rent and Additional Rent, except as otherwise expressly provided to
the contrary.

 

6. LATE PAYMENTS. All unpaid Rent and other sums of whatever nature owed by
Lessee to Lessor under this Lease and remaining unpaid fifteen (15) business
days after the due date shall bear a late penalty equal to five (5%) percent of
the amount due. Acceptance by Lessor of any payment from Lessee hereunder in an
amount less than that which is currently due shall in no way affect Lessor’s
rights under this Lease and shall in no way constitute an accord and
satisfaction.

 

7. UTILITIES AND SERVICES. As of the Rental Commencement date, the Premises will
be separately metered for utilities. Except as expressly set forth in this
Lease, Lessee shall pay for all utilities or services related to its use of the
Premises including, but not limited to, electricity, gas, heat, water, sewer,
telephone and janitorial services, together with all deposits and fees in
connection therewith. If Lessee fails to pay any utility (excepting telephone)
bills or charges, Lessor may, at its option, upon reasonable notice to Lessee
pay the same and in such event, the amount of such payment, together with
interest thereon at twelve percent (12%) from the date of such payment by
Lessor, will be added to Lessee’s next due payment as Additional Rent. Lessor
shall not be responsible for the stoppage or interruption of utilities services
nor shall Lessor be liable to Lessee or any other person for any damage
occasioned by failure in any utility system or by the bursting or leaking of any
vessel or pipe in or about the Premises (except to the extent of liability or
casualty insurance proceeds actually recovered by Lessor or paid on account of
Lessor), or for any damage occasioned by water coming into the Premises or
arising from the acts or neglects of occupants of adjacent property, unless the
same is caused by the negligent or willful misconduct of Lessor.

 

8. TAXES. Lessee shall pay any taxes, documentary stamps or assessments of any
nature imposed or assessed upon Lessee’s occupancy of the Premises or upon
Lessee’s furniture, furnishings, trade fixtures, equipment, machinery,
inventory, merchandise or other personal property located on the Premises and
owned by or in the custody of Lessee promptly as all such taxes or assessments
may become due and payable without any delinquency. If applicable in the
jurisdiction where the Premises are located, Lessee shall pay and be liable for
all rental tax (only to the extent such rental tax is levied in lieu of ad
valorem property taxes against the Premises), sales, use and inventory taxes or
other similar taxes, if any, levied or imposed by any city, state, county or
other governmental body having authority, such payments to be in addition to all
other payments required to be paid Lessor by Lessee under the terms of this
Lease. Such payment shall be made by Lessee directly to such governmental body
if billed to Lessee, or if billed to Lessor, such payment shall be paid
concurrently with the payment of the Base Rent, Additional Rent, or such other
charge upon which the tax is based, all as set forth herein. Notwithstanding the
foregoing, Lessee shall have the right, at its sole cost and expense, to contest
any tax contemplated by this Section 8 provided that (i) Lessee shall send
Lessor notice of Lessee’s intent to contest such taxes, and (ii) upon contesting
the amount of such taxes, Lessee shall deposit the amount of such taxes into an
escrow account reasonably acceptable to Lessor.

 

9. LESSEE IMPROVEMENTS. Lessee’s Improvements will be in compliance with Title
111 of the Americans With Disabilities Act, Public Law 101-336.

 

3 of 14



--------------------------------------------------------------------------------

10. ALTERATIONS AND IMPROVEMENTS BY LESSEE.

 

10.1 Lessor’s Consent Required. Lessee shall not make or permit to be made any
structural changes, alterations, additions or improvements to the Premises
(“Lessee Alteration”) without first obtaining the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed. If Lessor fails to reject any requested Lessee Alteration within thirty
(30) days after Lessor’s receipt of detailed and final plans, specifications or
drawings depicting the desired Lessee Alteration, such requested Lessee
Alteration shall be deemed approved in accordance with the plans, specifications
or drawings submitted by Lessee. Further, Lessor shall have the right to approve
the general contractor to be used by Lessee in connection with such structural
work, which approval shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Lessee shall be permitted to make nonstructural
changes, alterations or improvements to the Premises without Lessor’s prior
consent, provided Lessee shall deliver to Lessor a copy of all plans for
non-structural work and shall comply with the requirements of Sections 10.2 and
10.4.

 

10.2 Requirements. In the event Lessee desires to make any Lessee Alteration,
Lessee shall, prior to the commencement thereof, furnish Lessor with an original
Builder’s Risk policy of insurance in form and amount of coverage reasonably
acceptable to Lessor, showing Lessee as named insured and Lessor as loss payee.
All Lessee Alterations shall be performed in accordance with all legal
requirements applicable thereto and in a good and workmanlike manner with first
class materials.

 

10.3 Lessor’s Property on Expiration. All Lessee Alterations, including, but not
limited to, all walls, railings, carpeting, floor and wall coverings and other
permanent real estate fixtures (excluding, however, Lessee’s trade fixtures and
equipment including Lessee’s telecommunications switch and related equipment)
made by, for, or at the direction of Lessee, shall when made, become the
property of Lessor and shall remain upon the Premises at the expiration or
earlier termination of this Lease; provided, however, that if Lessor at the time
of giving its approval to any lessee Alteration notifies Lessee that approval is
conditioned upon restoration, then prior to the expiration of the Term of this
Lease, Lessee shall, at its sole cost and expense, remove such Lessee
Alterations and restore the Premises to its condition prior to the marking of
such Lessee Alteration.

 

10.4 Protection Against Liens. Lessee shall post a large and conspicuous notice
that the Lessor is not responsible for the materials and labor furnished to the
Lessee and shall otherwise comply with the provisions of Section 29-5-80, Code
of Laws of South Carolina. 1976, as amended to protect the Lessor from liability
for any mechanic liens which may result from the Lessee’s work. Lessee agrees to
keep the Premises free and clear of all mechanic liens. In the event that a lien
is filed against the Premises or the Lessor’s property as a result of labor or
material supplied to the Premises at the request of Lessee, the Lessee agrees to
within 30 days either obtain the release and discharge or bond off of such
mechanic lien. In the event that the Lessee shall fail to discharge or bond off
such lien within such period of time, the Lessor shall have the right to either
discharge or bond such lien and Lessee shall immediately reimburse Lessor for
all costs and expenses relating thereto. In all events, the Lessee shall be
responsible for all expenses incurred by the Lessor as a result of the filing of
a mechanic’s lien against the Premises, including reasonable attorney fees and
expenses.

 

11. USE OF PREMISES. Lessee shall use the Premises only for the storage,
operation and maintenance of telecommunications equipment, including a
telecommunications switch, general office or warehouse purposes including
packaging and distribution of containers and any incidental sale of equipment
and shall comply with all laws, ordinances, orders, rules and regulations
(including without limitation, the zoning classifications existing as of the
Rental Commencement Date) of any lawful governmental authority, agency or other
public or private regulatory authority having jurisdiction over the Premises.
Without limiting the generality of the above provision, the Premises shall not
be used for the treatment, storage, use or disposal of toxic or hazardous waste
or substances, or any other substance, that is prohibited, limited or regulated
by any governmental or quasi-governmental authority, except as permitted by
applicable law. Notwithstanding the foregoing, Lessee shall have the right to
use ordinary cleaning supplies and solvents in the ordinary course of business
and to store and handle any other substance and material in compliance with
applicable law. Lessee shall save Lessor harmless from any

 

4 of 14



--------------------------------------------------------------------------------

penalties, fines, costs, expenses or damages resulting from failure so to
comply. Lessee or Lessor shall not do any act or follow any practice relating to
the premises which shall constitute a nuisance or detract in any way from the
reputation of the Project as a first class office/warehouse development.
Lessee’s duties in this regard shall include making arrangements at Lessee’s
expense for the proper storage and timely disposition of garbage and refuse, and
allowing no noxious or offensive odors, fumes, gases, smoke, dust, steam or
vapors, or any loud or disturbing noise or vibrations to originate in or emit
from the Premises. Lessee shall save Lessor harmless from any claims,
liabilities, penalties, fines, costs, expenses or damages resulting from the
failure of Lessee to comply with the provisions of this Section 11.
Notwithstanding the foregoing provisions of this Section 11, with respect to the
exterior of the Buildings and the common areas of the Project, Lessor shall
comply with all laws, ordinances, orders, rules and regulations (including
without limitation, the zoning classifications existing as of the Rental
Commencement Date) of any lawful authority having jurisdiction over the Project.

 

12. LESSOR’S RESERVATION OF RIGHTS. Lessor reserves the right to change the name
or address of the Project; to install and maintain a sign or signs on the
exterior of the Project; to grant to other tenants of the Project a
nonexclusive, revocable license to use and occupy, in common with Lessor, the
common areas of the Project, parking facilities, paved areas and drives,
landscaping and such other common facilities as may be designated from time to
time by Lessor; and to designate certain portions of such common areas of the
Project adjacent to premises leased to individual tenants as being for the
exclusive use of that tenant, so long as such designation does not materially
affect the use and enjoyment or the common area and premises by other tenants.

 

13. INSURANCE.

 

13.1 Required Coverage. Lessee covenants and agrees that from and after the date
of occupancy by the Lessee, Lessee will carry and maintain, at its sole cost and
expense, the insurance required under Section 13.1(a) and 13.1(b) below. All
such policies of the insurance shall be issued in form acceptable to Lessor by
insurance companies with a rating of not less than “A”, if available, in the
most current available “Best’s Insurance Reports”, and licensed to do business
in the state in which the Building is located. Throughout the Term of this
Lease, Lessee shall carry and maintain the following types of insurance:

 

(a) Liability insurance in the Commercial General Liability form (or reasonable
equivalent thereto) covering the Premises and Lessee’s use thereof against
claims for personal injury or death, property damage and product liability
occurring upon, in or about the Premises, such insurance to be written on an
occurrence basis (not a claims made basis), to be in combined single limit
amounts not less than $1,000,000.00 and to have general aggregate limits of not
less than $1,000,000.00 for each policy year. The insurance coverage required
under this Section 13.1(a) shall, in addition, extend to any liability of Lessee
arising out of the indemnities provided for in Section 14 and, if necessary, the
policy shall contain a contractual endorsement to that effect. The general
aggregate limits under the Commercial General Liability insurance policy or
policies must apply separately to the Premises and to Lessee’s use thereof (and
not to any other location or use of Lessee) and such policy shall contain an
endorsement to that effect. Notwithstanding the foregoing, Lessee shall have the
right to carry the liability insurance provided above in the form of a blanket
insurance policy, covering additional items or locations or insureds, provided,
however, that: (1) Lessor, and any other parties in interest designated by
Lessor to Lessee, from time to time, shall be named as additional insureds
thereunder as its interests may appear; (2) the coverage afforded Lessor and
such other parties designated by Lessor will not be reduced or diminished by
reason of use of such blanket policy of insurance, and (3) any such policy shall
provide, at a minimum, for the minimum liability limitations hereinabove
provided in this Section 13 with respect to Lessee’s interests in and to the
Premises and the Project.

 

(b) Insurance covering all of the items included in Lessee’s leasehold
improvements, heating, ventilating and air conditioning equipment, trade
fixtures, merchandise and personal property from time to time in, on or upon the
Premises, in an amount not less than one hundred percent (100%) of their full
replacement value from time to time during the Term, providing protection
against perils included within the standard form of “all-risks” fire and
casualty insurance policy, together with insurance against sprinkler damage,
vandalism and malicious mischief.

 

5 of 14



--------------------------------------------------------------------------------

13.2 Policy Requirements. Each of Lessee’s insurance policies required above
shall: (i) name Lessor, as well as any mortgagee or ground lessor of Lessor, of
whom Lessor has notified Lessee, as an additional insured and the coverage
described in Section 13.1(b) shall also name Lessor as loss payee; (ii) provide
that a certificate evidencing such insurance shall be delivered to Lessor prior
to possession of the Premises by Lessee and thereafter within thirty (30) days
prior to the expiration of each such policy, and, as often as any such policy
shall expire or terminate; (iii) contain a provision that the insurer will give
to Lessor and such other parties in interest at least thirty (30) days notice in
writing in advance of any material change, cancellation, termination or lapse,
or the effective date of any reduction in the amounts of insurance; and (iv) be
written as a primary policy which does not contribute to and is not in excess of
coverage which Lessor may carry. Notwithstanding the provisions of subparagraph
(iii) of the preceding sentence, Lessee shall be responsible for providing
Lessor with at least twenty-five (25) days notice in advance of any material
change, cancellation, termination or lapse, or the effective date of any
reduction in the amounts of insurance.

 

13.3 Waiver of Subrogation. Lessor and Lessee hereby waive any rights each may
have against the other on account of any loss or damage occasioned to Lessor or
Lessee, as the case may be, their respective property, the Premises, its
contents or to the other portions of the Building, arising from any risk covered
by all risks fire and extended coverage insurance, and to the extent of recovery
under valid and collectible policies of such insurance, provided that such
waiver does not invalidate such policies or prohibit recovery thereunder, and
provided that the other party can obtain a waiver in all policies carried by
such party without incurring unreasonable additional cost. The parties hereto
each on behalf of their respective insurance companies insuring the property of
either Lessor or Lessee against any such loss, waiver any right of subrogation
that such insurers may have against Lessor or Lessee, as the case may be.

 

13.4 Lessor’s Insurance. Lessor shall maintain and pay for fire insurance with
extended coverage, covering the Building, including the Premises, in an amount
not less than the amount equal to the Replacement Cost of the Improvements;
provided, however, such coverage shall not include any furniture, furnishings,
trade fixtures, equipment, machinery, inventory, merchandise or any other
personal property of Lessee in the Premises. Lessor shall also maintain
commercial general liability insurance covering the Building having general
aggregate limits of not less than $1,000,000.00.

 

14. INDEMNIFICATION. Lessee shall defend, indemnify and hold harmless the Lessor
from and against any claims, damages, or expenses, whether due to damage to the
Premises, claims for injuries to persons or property, or administration or
criminal action by a governmental authority, where such claims arise out of or
from use or occupancy of the Premises by Lessee, its agents, employees or
invitees, except where such damage, claims or penalties are caused by negligence
of Lessor, its employees or agents.

 

Lessor shall defend, indemnify and hold harmless Lessee from and against any
claims, damages, or expenses, whether due to damage to the Premises, claims for
injuries to persons or property, or administration or criminal action by a
governmental authority, where such claims arise out of or from the acts or
omissions of Lessor, its agents, employees or invitees.

 

15. MAINTENANCE AND REPAIRS.

 

15.1 Lessor. During the Term of the Lease, Lessor shall be responsible for
repairs, replacement and maintenance to the roof, exterior walls, structural
portions, including foundation and subflooring, of the Premises, and the common
areas of the Project. If the cause of such repairs or replacements is the result
of the negligence, misconduct or intentional acts or omissions of Lessee, its
employees or agents, and the expense of such repairs or replacements are not
fully covered and paid by Lessor’s insurance, then Lessee shall pay Lessor the
full amount of expenses not covered. Lessor’s duty to maintain, repair and
replace as prescribed in this Section 15.1 shall be Lessee’s sole remedy and
shall be in lieu of all other warranties or guaranties of Lessor, express or
implied, except to the extent any damage to Lessee’s property is a result of
Lessor’s negligent failure to repair, replace or maintain as expressly required
under this paragraph 15.1.

 

15.2 Lessee. Lessee shall be responsible for the repair, replacement and
maintenance in good order

 

6 of 14



--------------------------------------------------------------------------------

and condition of all parts and components of the Premises, other than those
specified for maintenance by Lessor above, including, without limitation, the
plumbing, wiring, electrical systems, heating systems, air conditioning systems,
glass and plate glass, equipment and machinery constituting fixtures, unless
such repairs or replacements are required primarily as a result of the
negligence or willful misconduct of Lessor, its employees, invitees or licensees
in which case, if such repairs or replacements are not fully covered and paid by
Lessee’s insurance, then Lessor shall pay the Lessee the full amount of expenses
not covered. Lessee’s duty to maintain the heating and air conditioning systems
shall specifically include the duty to enter into and maintain at Lessee’s sole
expense during the entire Term of this Lease a contract for the routine and
periodic maintenance and regular inspection of such heating and air conditioning
systems, the replacement of filters as recommended and the performance of other
recommended periodic servicing in accordance with applicable manufacturer’s
standards and recommendations. Lessee shall provide Lessor a copy of said HVAC
maintenance contract within thirty (30) days of occupancy and upon each renewal
of said maintenance agreement. Such contract shall (i) be with a reputable
contractor reasonably satisfactory to Lessor; (ii) satisfy the requirements for
routine and periodic maintenance, if any, necessary to keep all applicable
manufacturer’s warranties in full force and effect; and (iii) provide that in
the event this Lease expires or is earlier terminated for any reason whatsoever
that said contract shall be immediately terminable by Lessor or Lessee without
any cost, expense or other liability on the part of Lessor. In the event Lessee
fails to perform its obligations under this paragraph in a prompt manner, Lessor
shall give Lessee ten (10) days’ prior written notice to perform such
obligations, and thereafter, if Lessee fails to perform such obligations within
said ten (10) day period, or if the performance of such obligations will take
more than ten (10) days to complete, and Lessee fails to commence performance of
such obligations within ten (10) days of Lessor’s written notice or if Lessee
fails to promptly and diligently pursue the performance of such obligation until
completion, Lessor shall have the right to perform such obligations on behalf of
Lessee, in which event the cost of such performance, together with a service
charge equal to fifteen percent (15%) of such cost, shall be due and payable by
Lessee to Lessor immediately upon demand as Additional Rent hereunder.

 

16. TRADE FIXTURES AND EQUIPMENT. Any trade fixtures or equipment installed by
Lessee in the Premises at Lessee’s expense shall remain Lessee’s personal
property and Lessee shall have the right at any time during the Term of this
Lease to remove such fixtures or equipment. Upon removal of any fixtures or
equipment. Lessee shall immediately restore the Premises to substantially the
same condition as they were when received by Lessee, ordinary wear and tear,
fires, and acts of God alone excepted. Upon termination or expiration of this
Lease, Lessee shall have fifteen (15) days after the effective date of such
termination to remove any of Lessee’s trade fixtures and equipment from the
Premises and repair all damage to the premises caused by such removal in which
event Lessee shall be obligated to pay Rent at the then-current per diem rate
for every day Lessee fails to remove such fixtures or equipment after the
expiration or effective termination date of this Lease. In addition,
notwithstanding any such termination or expiration, the indemnifications of
Lessor or Lessee provided in this Lease shall expressly survive such termination
of this Lease.

 

17. DAMAGE OR DESTRUCTION OF PREMISES. In the event of total or partial
destruction of the Premises by fire or other casualty insured by Lessor, Lessor
agrees to promptly restore and repair the Premises (to the same level of finish
as existed prior to Lessee’s occupancy) at Lessor’s expense to the extent Lessor
receives insurance proceeds therefor. Rent shall proportionately abate during
the time that the Premises or any part thereof are unusable by reason of such
damage thereto. Except as provided herein, damage to or destruction of all or
any portion of the Premises by fire or by any other cause shall not terminate
this Lease, nor entitle Lessee to surrender the Premises nor in any way affect
Lessee’s obligation to pay the Rent and other sums payable hereunder.

 

Lessor shall notify Lessee with ten (10) business days of an event causing a
total or partial destruction of the Premises, (a) that its insurance proceeds
will be sufficient for Lessor to fulfill its obligations to repair and restore
the Premises (to the same level of finish as existed prior to Lessee’s
occupancy) under this section; (b) if the insurance proceeds are not sufficient
to repair or restore the Premises, whether Lessor intends to repair and restore
the Premises; and (c) the time frame in which such repairs and restoration will
be completed. If Lessor notifies Lessee that its insurance proceeds will not be
sufficient to fulfill Lessor’s obligations to restore and repair the Premises
and Lessor has elected not to repair or restore the Premises or that the time
frame for completion of the repairs or restoration will exceed 90 days, Lessee
shall have the option to: (a) terminate the Lease; or (b)

 

7 of 14



--------------------------------------------------------------------------------

make the repairs and restore the Premises. If Lessee elects to repair and
restore the Premises, Lessor shall pay to Lessee all insurance proceeds received
by the Lessor for such repairs and restoration. If those proceeds are
insufficient to cover Lessee’s costs, Lessee will be entitled to offset any
costs of the repairs and restoration until the costs are recovered in full by
the Lessee.

 

18. CONDEMNATION. If all of the Premises or the Project is taken or condemned
for a public or quasi-public use, or if a material portion of the Premises is
taken or condemned for a public or quasi-public use and the remaining portion
thereof is not usable by Lessee, in the reasonable judgment of Lessee and
Lessor, this Lease shall terminate as of the earlier of the date title to the
condemned real estate vests in the condemnor and the date on which Lessee is
deprived of possession of the Premises. In such event, the Base Rent herein
reserved and all Additional Rent and other sums payable hereunder shall be
apportioned and paid in full by Lessee to Lessor to that date, all Rent and
other sums payable hereunder prepaid for periods beyond that date shall
forthwith be repaid by Lessor to Lessee, and neither party shall thereafter have
any liability hereunder, except that any obligation or liability of either
party, actual or contingent, under this Lease which has accrued on or prior to
such termination date shall survive. If only part of the Premises is taken or
condemned for a public or quasi-public use and this Lease does not terminate as
provided above, Lessor to the extent of the award it receives, shall restore the
Premises to a condition and to a size as nearly comparable as reasonably
possible to the condition and size thereof immediately prior to the taking, and
there shall be an equitable abatement of the Rent according to the value of the
Premises before and after the taking. Pending such determination, if Lessee is
entitled to a refund because of an overpayment of Rent, Lessor shall make the
same promptly, or in lieu thereof credit the amount thereof to future
installments of Rent as they become due at Lessee’s option. Lessor shall be
entitled to receive the entire award in any proceeding with respect to any
taking, without deduction therefrom for any estate vested in Lessee by this
Lease, and Lessee shall receive no part of such award. Nothing herein contained
shall be deemed to prohibit Lessee from making a separate claim, against the
condemnor, to the extent permitted by law.

 

19. GOVERNMENTAL ORDERS. Lessee agrees, at its own expense, to comply promptly
with all requirements of any legally constituted authority made necessary by
reason of Lessee’s use or occupancy of the Premises, including filing for
Lessee’s Occupancy Permit, unless such requirements are being contested by
Lessee in good faith and upon advice of counsel in which event Lessee shall
comply as obligated by the result of any such contest. Lessor agrees to comply
promptly with any such requirements if not made necessary by reason of Lessee’s
occupancy. It is mutually agreed however, between Lessor and Lessee, that if in
order to comply with such requirements, the parties shall have the following
rights: (1) if the costs of compliance with the requirements are imposed on the
Lessee, the Lessee shall have the right to terminate the Lease by giving Lessor
twelve (12) months prior written notice; (2) if the costs of compliance are
imposed on the Lessor, the Lessor will pursue all available legal remedies to
challenge the imposition of the requirements or reduce the costs of compliance;
(3) if the Lessor’s challenge is unsuccessful, the parties will use their best
efforts to modify the Lease to comply with the applicable requirements and to
preserve to the extent possible the economic arrangements set forth in the
Lease; (4) if despite the efforts of the parties pursuant to this section the
costs of compliance with the requirements exceed the then current year’s Base
Rent: (a) the Lessor shall have the right to terminate the Lease by giving
Lessee twelve (12) months prior written notice; and (b) the Lessee shall have
the right to terminate the Lease by giving Lessor twelve (12) months prior
written notice.

 

20. LESSOR’S ACCESS TO PREMISES. Lessor’s property manager and Lessor’s officers
and authorized employees, or any other party authorized by Lessor of whom Lessee
has received prior notice and to whom Lessee has not objected, shall have the
right to enter the Premises at all reasonable times and upon reasonable notice
for the purpose of making repairs. Lessor’s representatives shall only enter the
Premises while an authorized representative of Lessee is present except in the
case of an emergency, Lessor shall give Lessee reasonable prior written notice
not less than two (2) days in advance of Lessor’s intended entry upon the
Premises. Further, during the last six (6) months of the Term Lessor and those
persons authorized by it shall have the right during business hours and upon
reasonable notice to show the Premises to prospective tenants.

 

21. LESSEE DEFAULT.

 

21.1 Events of Default. Upon the occurrence of any one or more of the following
events (the “Events

 

8 of 14



--------------------------------------------------------------------------------

of Default”) by the Lessee, the Lessor shall have the right to exercise any
rights or remedies available in this Lease, at law or in equity. Events of
Default shall be: (i) Lessee’s failure to pay when due any rental or other sum
of money payable hereunder if such failure is not cured within fifteen (15) days
after written notice thereof; (ii) Lessee’s failure to perform any other of the
terms, covenants or conditions contained in this Lease if not remedied within
thirty (30) days after receipt of written notice thereof or, if such failure is
not capable of being remedied within thirty (30) days, if Lessee does not
commence such remedy within thirty (30) days and thereafter diligently pursue it
to completion; (iii) Lessee shall become bankrupt or insolvent or file any
debtor proceedings, or file pursuant to any statute a petition in bankruptcy or
insolvency or for reorganization, or file a petition for the appointment, of a
receiver or trustee for all or substantially all of its assets, and such
petition or appointment shall not have been set aside within sixty (60) days
from the date of such petition or appointment, or if such Lessee makes an
assignment for the benefit of creditors, or petitions for or enters into such an
arrangement.

 

21.2 Lessor’s Remedies. In addition to its other remedies, Lessor, upon an Event
of Default by Lessee, shall have the immediate right, after any applicable grace
period expressed herein, to terminate and cancel this Lease. In the event of an
election of termination by Lessor, Lessor may recover from Lessee damages,
including the costs of recovering the Premises, and Lessee shall remain liable
to Lessor for the total annual rental (which may at Lessor’s election be
accelerated to be due and payable in full as of the date of the Event of Default
and recoverable as damages in a lump sum) as would have been payable by Lessee
hereunder for the remainder of the Term less the rentals actually received from
any reletting. If any Rent owing under this Lease is collected by or through an
attorney, Lessee agrees to pay Lessor’s reasonable attorneys’ fees to the extent
allowed by applicable law.

 

22. LESSOR DEFAULT. In the event that the Lessor shall breach its obligations
under this Lease, the Lessee shall give the Lessor written notice and thirty
(30) days to cure such default. In the event the Lessor shall fail to cure such
default within the 30 day period, the Lessee shall have the right to exercise
any rights or remedies available in this Lease, at law or in equity.

 

In any action which may be brought to enforce the provisions of this Lease, the
prevailing party in such action shall be entitled to receive from the other
party all costs and expenses, including attorneys’ fees, incurred by the
prevailing party in such action.

 

23. SUBORDINATION AND ATTORNMENT. This Lease is subject: and subordinate to any
and all deeds to secure debt, mortgages, deeds of trust or other security
instruments (“Security Instruments”) now or hereafter placed on the property of
which the Premises are a part, and this clause shall be self-operative without
any further instrument necessary to effect such subordination; provided,
however, in each case the holder of any Security Instrument shall agree that
this Lease shall not be divested by foreclosure or other default proceedings
thereunder so long as no Event of Default by Lessee shall then be existing under
the terms of this Lease and that such holder or acquirer shall be bound hereby
and responsible to perform all obligations of Lessor under this Lease. However,
if requested by Lessor, Lessee shall promptly execute and deliver to Lessor any
such certificate or certificates reasonably acceptable to Lessee as Lessor may
reasonably request evidencing subordination of this Lease to or the assignment
of this Lease as additional security for such mortgages or deeds of trust, so
long as such certificate also evidences the within nondisturbance agreement.
Provided such holder or acquirer shall so agree as provided in the first
sentence of this Paragraph 24, Lessee shall continue its obligations under this
Lease in full force and effect notwithstanding any such default proceedings
under a Security Instrument and shall attorn to the mortgagee, trustee or
beneficiary of such Security Instrument, and their successors or assigns, and to
the transferee under any foreclosure or default proceedings. Lessee will, upon
request by Lessor, execute and deliver to Lessor or to any other person
designated by Lessor, any instrument or instruments in form and content
reasonably acceptable to Lessee evidencing its agreement to so attorn and
perform under this Lease, so long as such instrument also evidences the within
non-disturbance agreement.

 

24. ASSIGNMENT AND SUBLETTING. Lessee shall not assign, sublet, mortgage, pledge
or encumber this Lease, the Premises, or any interest in the whole or in any
portion thereof, without the prior written consent of Lessor whose consent shall
not be unreasonably withheld; provided, however, that Lessee shall have the
right, upon prior written notice to Lessor, to assign this Lease to a parent,
affiliate or subsidiary corporation of Lessee and to SprintCom, Inc., its
successors, affiliates and related parties. If Lessee makes any assignment,
mortgage,

 

9 of 14



--------------------------------------------------------------------------------

sublease or pledge of this Lease or the Premises, Lessee will still remain
liable for the performance of all terms of this Lease and any rental or any fees
or charges received by Lessee in excess of the Rent payable to Lessor hereunder
shall be also paid to Lessor as Additional Rent under this Lease, unless Lessee
is expressly released in writing by Lessor. Lessor agrees to release Lessee from
all liability hereunder upon an assignment of this Lease to: (1) an entity to
whom this Lease may be assigned by Lessee upon notice to the Lessor; or (2) a
future Lessee with comparable creditworthiness to the Lessee or at least $25
Million in net worth.

 

25. TRANSFER OF LESSOR’S INTEREST. If Lessor shall sell, assign or transfer all
or any part of its interest in the Premises or in this Lease to a successor in
interest which expressly assumes the obligations of Lessor hereunder and
provides Lessor and Lessee with proof of adequate insurance (which covers the
risk and liabilities and is not less in covered amounts than Lessor’s Insurance)
at the time of such transfer, then Lessor shall thereupon be released or
discharged from all covenants and obligations hereunder, and Lessee shall look
solely to such successor in interest for performance of all of Lessor’s
obligations; provided, that the Lessor shall not be relieved of its liability,
if any, to the Lessee for acts or omissions that occurred prior to the transfer.
Lessee’s obligations under this Lease shall in no manner be affected by Lessor’s
assignment hereunder, and Lessee shall thereafter attorn and look solely to such
successor in interest as the Lessor hereunder.

 

26. COVENANT OF QUIET ENJOYMENT. Lessor represents that it has full right and
authority to lease the Premises and that Lessee shall peacefully and quietly
hold and enjoy the Premises for the full term hereof so long as it does not
default in the performance of any of the terms hereof.

 

27. ESTOPPEL CERTIFICATES. Within ten (10) days after a request by Lessor or any
mortgagee or ground lessor of Lessor, Lessee shall deliver a written estoppel
certificate, in form supplied by or acceptable to Lessor, certifying any facts
that are then true with respect to this Lease, including, but not limited to,
that this Lease is in full force and effect, that no default exists on the part
of Lessor or Lessee, that Lessee is in possession, that Lessee has commenced the
payment of Rent, and that there are no defenses or offsets claimed by Lessee
with respect to payment of Rent under this Lease or, if such defense or offsets
exist, setting forth the same. Likewise, within ten (10) business days after a
request by Lessee, Lessor shall deliver to Lessee a similar estoppel certificate
covering such matters as are reasonably required by Lessee.

 

28. FORCE MAJEURE. In the event Lessor or Lessee shall be delayed, hindered or
prevented from the performance of any act required hereunder, by reason of
governmental restrictions, scarcity of labor or materials, strikes, fire, or any
other reasons beyond their control, the performance of such act shall be excused
for the period of delay, and the period for performance of any such act shall be
extended as necessary to complete performance after the delay period. However,
the provisions of this Section 28 shall in no way be applicable to the
obligations of Lessee or Lessor to pay, repay or reimburse any sums, monies,
costs, charges or expenses owing from one to the other under this Lease,
including without limitation, Lessee’s obligations to pay Rent hereunder.

 

29. REMEDIES CUMULATIVE — NON-WAIVER. Unless otherwise specified in this Lease,
no remedy of Lessor or Lessee shall be considered exclusive of any other remedy,
but each shall be distinct, separate and cumulative with other available
remedies. Each remedy available under this Lease or at law or in equity may be
exercised by Lessor or Lessee from time to time as often as the need may arise.
No course of dealing between Lessor and Lessee, or any delay or omission of
Lessor or Lessee in exercising any right arising from the other party’s default,
shall impair such right or be construed to be a waiver of default.

 

30. HOLDING OVER. If Lessee remains in possession of the Premises or any part
thereof after the expiration of the Term of this lease, whether with or without
Lessor’s acquiescence, Lessee shall be deemed only a tenant-at-sufferance and
there shall be no renewal of this Lease without a written agreement signed by
both parties specifying such renewal. During any such period, the Rent hereunder
shall be an amount equal to one hundred thirty-five percent (135%) of the Rent
payable during the last Lease Year of the Term of this Lease.

 

31. NOTICES. Any notice allowed or required by this Lease shall be in writing,
and shall be deemed effective upon receipt (of refusal of receipt) by the
addressee thereof when sent by either (i) United States mail, via certified mail
or registered mail, return receipt requested, with proper postage prepaid, or
(ii) nationally recognized

 

10 of 14



--------------------------------------------------------------------------------

overnight courier (for example, Federal Express). Notices shall be addressed as
follows:

 

AS TO LESSOR:

 

Mr. Robert W. Bruce

P.O. Box 601

Greenville, South Carolina 29602

    Also

Camperdown Company, Inc.

P.O. Box 136

Greenville, South Carolina 29602

Attn: Robert W. Bruce, President

    Also

Earle Furman & Associates, Inc.

Attn: J. Earle Furman, Jr.

669 North Academy St.

Greenville, South Carolina 29601

 

AS TO LESSEE:

 

AirGate PCS, Inc.

Harris Tower

233 Peachtree Street NE

Atlanta, GA 30303

Attn: Vice President of Engineering and Operations

 

The addresses of Lessor and Lessee and the party, if any, to whose attention a
notice or copy of same shall be directed may be changed or added from time to
time by either party giving notice to the other in the prescribed manner. Upon
request, Lessee shall also send a copy of all notices from Lessee to any
mortgagee or ground lessor of Lessor; provided, however, that in no event shall
Lessee be required to send more than two (2) additional notices to any
mortgagees or ground lessors.

 

32. LEASING COMMISSION. Lessor and Lessee represent and warrant each to the
other that they have not dealt with any broker or other person claiming any
entitlement to any commission in connection with this transaction except Earle
Furman & Associates, Inc. (and ICON Commercial as cooperating broker)(“Broker”).
Lessor and Lessee agree to indemnify and save each other harmless from and
against any and all claims, suits, liabilities, costs, judgments and expenses,
including reasonable attorneys’ fees, for any leasing commissions or other
commissions, fees, charges or payments resulting from or arising out of their
respective actions in connection with this Lease except as to Broker or Brokers
herein identified. Lessor agrees to be responsible for the leasing commission
due Broker(s) pursuant to a separate written agreement between Lessor and
Broker, and to hold Lessee harmless respecting the same.

 

33. Intentionally omitted.

 

34. SURRENDER OF PREMISES. At the expiration or earlier termination of the Term
of this Lease, Lessee shall surrender the Premises and, subject to the terms of
this Lease, all improvements, alterations and additions thereto, and keys
therefor to Lessor, clean and neat, and in the same condition as at the rental
Commencement Date, natural wear and tear and items to be maintained by Lessor
pursuant to Paragraph 15.1 hereof excepted.

 

35. ENVIRONMENTAL MATTERS.

 

35.1 Lessee hereby agrees to indemnify and hold lessor harmless from and against
any and all claims, liabilities, and costs, (including reasonable attorney’s
fees) relating to the use of the Premises by the Lessee which is caused by the
use, storage, release, disposal, or generation by Lessee or its agents,
employees, contractors, or invitees (but not by others) of any Hazardous
materials (as hereinafter defined) in, on, or about the Project or the Premises.

 

11 of 14



--------------------------------------------------------------------------------

35.2 If the Lessee shall become aware of, or have reasonable cause to believe,
that any Hazardous Materials have come to be located on or beneath the Premises
or Property in amounts greater than permitted by law, the Lessee shall give
written notice of such condition to the Lessor. In addition, the Lessee shall
immediately notify the Lessor in writing of: (i) any governmental or regulatory
action instituted or threatened relating to any Hazardous Materials on or about
the Premises; (ii) any claim made or threatened by any person relating to any
Hazardous Materials that have come to be located in or on the Premises or the
Property; (iii) any reports made to any local, state or federal environmental
agency arising out of or in connection with any Hazardous Materials in or on the
Premises or the Property, including any complaints, notices, warnings, or
asserted violations in connection therewith, of which the party becomes aware.

 

35.3 As used in this Agreement, the term “Hazardous Materials” means any
substance, material, or waste now or hereafter determined by any federal, state
or local governmental authority to be capable of posing a risk of injury to
health, safety, or property. As used in this Agreement, the term “Environmental
Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, policy or rule of common law and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials.

 

36. NO REPRESENTATIONS. Neither Lessor nor Lessor’s agent has made any
representations or promises, except such as are contained herein or endorsed
hereon, to the Lessee respecting the condition of the Demised Premises or any
other matter or thing relating to the Demised Premises or the Lease. The taking
possession of the Demised Premises by the Lessee shall be conclusive evidence
against the Lessee or anyone holding under this Lease that the Demised Premises
were in good and satisfactory condition when possession of the Demised Premises
was so taken; subject to punch list items and latent defects, each of which
shall be repaired promptly by Lessor at Lessor’s expense.

 

37. PARKING. The Lessee, its employees, visitors and guests are authorized to
make reasonable use of the parking facilities which form part of the Project,
subject to posted rules and regulations and at the sole risk of each driver and
user of said facility, but in all events free of change. Lessee shall cooperate
with the Lessor in limiting the use of said parking facility by Lessee, its
employees, guests and visitors to the approximate proportionate share in
relationship to the Premises which is one parking space per one thousand
(1,000) square feet of Premises. The parking facility shall not be used for the
storage of abandoned or defective vehicles or for any other purpose except
transient parking. Neither Lessee nor Lessee’s employees, officers, agents,
guests, invitees or other persons visiting the Premises shall have any rights to
any particular parking space or spaces, and no special markings or signs may be
placed on any parking spaces or spaces, and no special markings or signs may be
placed on any parking spaces by Lessee. A minimum of 30 parking spaces will be
provided.

 

38. MISCELLANEOUS.

 

38.1 Evidence of Authority. If requested by either party, the other party shall
furnish appropriate legal documentation evidencing the valid existence and good
standing of such other party and the authority of any parties signing this Lease
to act for such other party.

 

38.2 Nature and Extent of Agreement. This Lease, together with all exhibits
hereto, contains the complete agreement of the parties concerning the subject
matter, and there are no oral or written understandings, representations, or
agreement pertaining thereto which have not been incorporated herein. This Lease
creates only the relationship of landlord and tenant between the parties, and
nothing herein shall impose upon either party any powers, obligations or
restrictions not expressed herein.

 

38.3 Binding Effect. This Lease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. This Lease may be executed in multiple counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same agreement.

 

12 of 14



--------------------------------------------------------------------------------

The Lease shall not be binding on Lessor until executed by Lessor and delivered
to Lessee.

 

38.4 Captions and Headings. The captions and headings in this Lease are for
convenience and reference only, and they shall in no may be held to explain,
modify, or construe the meaning of the terms of this Lease.

 

38.5 Rules and Regulations. The rules and regulations attached as Exhibit 4
(“Rules and Regulations”) are Lessor’s Rules and Regulations for the Project and
Buildings. Lessee shall faithfully observe and comply with such Rules and
Regulations and such reasonable changes therein (whether by modification,
elimination, addition or waiver) as Lessor may hereafter make and communicate in
writing to Lessee, which shall be necessary or desirable for the reputation,
safety, care or appearance of the Project and Buildings or the preservation of
good order therein or the operation or maintenance of the Project and Buildings
or the equipment thereof of the comfort of tenants or others in the Project and
Buildings. Lessor agrees to equitably enforce observation and performance of the
Rules and Regulations for the best interest of the Project and Buildings as a
whole.

 

38.6 Severability. If any term, covenant, condition or provision of this Lease,
or the application thereof to any person or circumstance, shall ever be held to
be invalid or unenforceable, then in each such event the remainder of this Lease
or the application of such term, covenant, condition or provision to any other
person or any other circumstances (other than those as to which it shall be
invalid or unenforceable) shall remain valid and enforceable to the fullest
permitted by law.

 

38.7 Governing Law. This Lease shall be construed according to, and be governed
by, the laws of the State of South Carolina.

 

38.8 Time of Essence. Time is of the essence of this Lease.

 

38.9 Recording. It is not intended that this Lease be recorded, but at the
request of either party the other party shall execute a Memorandum or Short Form
Lease and the Lease shall be recorded with the requesting party paying the
recording costs.

 

13 of 14



--------------------------------------------------------------------------------

39. ADDENDUM. Modifications to this Agreement, if any, are presented in Exhibit
S which is attached and a part of this Lease Agreement. In the event of any
inconsistency between the provisions contained within the body of this Lease and
the Addendum, the provisions of the Addendum shall control.

 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
sealed pursuant to authority duly given, as of the day and year first above
written.

 

    LESSEE:             AGW Leasing Company, Inc.

/s/

--------------------------------------------------------------------------------

  By:  

/s/

--------------------------------------------------------------------------------

Witness             Its:   V.P. Law & Corporate Secretary

/s/

--------------------------------------------------------------------------------

  Date:   8.23.99 Witness             LESSOR:             Robert W. Bruce

 

/s/

--------------------------------------------------------------------------------

 

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Witness   Date:   8-25-99

 

/s/

--------------------------------------------------------------------------------

Witness

            LESSOR:             Camperdown Company, Inc.

/s/

--------------------------------------------------------------------------------

Witness

 

/s/

--------------------------------------------------------------------------------

Witness

 

 

By:

 

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

  Its:   PRESIDENT   Date:   8-25-99

 

14 of 14



--------------------------------------------------------------------------------

EXHIBIT 1

 

LEGAL DESCRIPTION OF THE PROJECT

TRACT Z

TWELVE LOGUE COURT

 

All that certain piece, parcel and tract of land, situate, lying and being in
the State of South Carolina, County of Greenville, and being shown and
designated as Tract Z, on plat of survey prepared by Freeland-Clinkscales &
Associates, Inc. dated May 17, 1993, recorded in Plat Book 24-W at Page 93A and
93-B, in the RMC Office of Greenville County and having, according to said plat,
the following metes and bounds, to wit:

 

Beginning at an iron pin on the northern right of way of Pelham Road, which pin
is the northwestern corner of Tract “Y” and the southeastern corner of Tract
“X”; thence with the common line of Tract “X” and Tract “Y”, NO8-51-55E for
48.18 feet to an iron pin; thence with a curve having a radius of 419.80 feet
and an arc of 193.50 feet and a chord bearing and distance of N22-03-47E for
191.79 feet to an iron pin; thence, N35-16-27E for 364.85 feet to an iron pin
being the true point of beginning; thence, continuing with the line of Tract
“X”, N35-15-40E for 365.87 feet to an iron pin; thence, N35-15-42E for 308.00
feet to an iron pin; thence, N30-21-19E for 11.10 feet to an iron pin; thence,
with the line of Hooker Atlanta Corporation, N30-34-O5E for 100.56 feet to an
iron pin; thence, with the line of M & H Properties, Inc., S31-01-17W for 154.22
feet to an iron pin; thence, with the line of Rex L. Plemmons, 536-53-48W for
49.99 feet to an iron pin; thence, S36-53-47W for 305.18 feet to an iron pin;
thence, with the line of Findley Adhesives, Inc., S35-16-35W for 334.87 feet to
an iron pin; thence, with the line of Tract “Y”, N54-45-15W for 448.20 feet to
an iron pin being the true point of beginning. Above described tract contains
368,381 square feet or 8.457 acres.



--------------------------------------------------------------------------------

EXHIBIT 1(a)

 

LOGO [g13254page43.jpg]



--------------------------------------------------------------------------------

EXHIBIT 3

 

MONTHLY RENT SCHEDULE (BASE YEAR)

 

Years 1 – 5

   $ 11,166.67

Years 6 – 10

   $ 11,666.67

Years 11 – 15

   $ 15,000.00



--------------------------------------------------------------------------------

Exhibit S

Addendum to Lease Agreement

 

Section 35 of the Lease Agreement is amended to add the following provisions:

 

35.4 Lessor represents, to the best of its knowledge, that there are no
Hazardous Materials on or beneath the Project and the Project is not in
violation of any applicable environmental law.

 

35.5 Lessor agrees to indemnify and hold Lessee harmless from and against any
and all claims, liability and costs (including reasonable attorney’s fees)
arising from or related to (a) any breach or inaccuracy of Lessor’s
representation in Section 35.4 of this Lease; or (b) the presence of any
Hazardous Material for which Lessor is responsible or that is caused by the use,
storage, release, disposal or generation by Lessor or its agents, employees,
contractors, or invitees (but not by others) of any Hazardous Materials in or on
the Project or the Premises. Landlord diligently shall enforce compliance by
other tenants with the restrictions that relate to the introduction of Hazardous
Materials in leases for space in the Project.

 

35.6 Pursuant to its obligations under Section 35.5, Lessor shall at its
expense, or at the expense of other tenants in the Project, as applicable,
promptly take all steps (or require at tenant to take all steps) necessary to
contain, investigate and remedy the release of any Hazardous Materials on or in
the Project or which effects or threatens to effect the Project. As required by
law, Lessor shall report such release and coordinate its remedy with all
appropriate governmental entities and perform any required remediation.



--------------------------------------------------------------------------------

Exhibit 4

 

RULES AND REGULATIONS

 

1. The sidewalks, and public portions of the Project, such as entrances
passages, courts, vestibules, stairways, corridors or halls, and the parking
areas, streets, alleys or ways surrounding or in the vicinity of the Project
shall not be obstructed, even temporarily, or encumbered by Lessee.

 

2. No curtains, blinds, shades, louvered openings, tinted coating, film or
screens shall be attached to or hung in, or used in connection with, any window,
glass surface or door of the Premises, without the prior written consent of
Lessor, unless installed by Lessor.

 

3. Without the prior written approval of Lessor, no sign, advertisement, notice
or other lettering shall be exhibited, inscribed, painted or affixed by Lessee
on any part of the outside of the Premises or Project or on corridor walls or
windows or other glass surfaces. In the event of the violation of the foregoing
by Lessee, Lessor may remove same without any liability, and may charge the
expense incurred by such removal, to Lessee. The care and maintenance of any
such approved signs shall be the sole responsibility of Lessee.

 

4. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Premises or the Project.

 

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by Lessee.

 

6. Lessee shall not in any way deface any part of the Premises or the Project.

 

7. No bicycles, vehicles, or animals of any kind shall be brought into or kept
in or about the Premises. No cooking shall be done or permitted by Lessee on the
Premises except in conformity to law and then only in the utility kitchen, if
any, as set forth in Lessee’s layout, which is to be primarily used by Lessee’s
employees for heating beverages and light snacks. Lessee shall not cause or
permit any unusual or objectionable odors to be produced upon or permeate from
the Premises.

 

8. Neither Lessee, nor any of Lessee’s employees, agents, visitors, or
licensees, shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, or chemical substance, other than reasonable
amounts of cleaning fluids or solvents required in the normal operation of
Lessee’s business offices.



--------------------------------------------------------------------------------

9. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Lessee, nor shall any changes be made in existing locks or
the mechanism thereof, without the prior written approval of Lessor and unless
and until a duplicate key is delivered to Lessor. Lessee shall, upon the
termination of its tenancy, restore to Lessor all keys of stores, offices and
toilet rooms, either furnished to, or otherwise procured by, Lessee, and in the
event of the loss of any keys so furnished, Lessee shall pay to Lessor the cost
thereof.

 

10. Lessee agrees that it shall not employ any cleaning or maintenance
contractor, nor any individual, firm or organization for such purpose, without
Lessor’s prior written consent, which shall not be unreasonably withheld.

 

11. Lessor shall have the right to prohibit advertising by Lessee which, in
Lessor’s reasonable judgment, tends to impair the reputation of the Project or
its desirability as a center for offices and warehouses, and upon written notice
from Lessor, Lessee shall refrain from or discontinue such advertising.

 

12. All paneling, rounds or other wood products not considered furniture shall
be of fire retardant materials. Before installation of any such materials,
certification of the materials’ fire retardant characteristics shall be
submitted to Lessor or its agents, in a manner satisfactory to Lessor.

 

13. Lessor may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Lessor shall
be construed as a waiver of such Rules and Regulations in favor of any other
tenant or tenants, nor prevent Lessee from thereafter enforcing any such Rules
and Regulations against any or all of the tenants of the Project.
Notwithstanding the foregoing, Lessor hereby agrees to equitably enforce the
observation and performance of the Rules and Regulations for the best interest
of the Project as a whole.

 

14. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or part, the terms, covenants,
agreements and conditions of the main text (including Special Provisions) of the
Lease, which text shall control except as to any attempted waiver of any of
these Rules and Regulations in the instance of conflict.

 

15. Lessor reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety, care
and cleanliness of the Project, and for the preservation of good order therein.
Such other Rules and Regulations shall be effective upon written notification of
Lessee.



--------------------------------------------------------------------------------

STATE OF SOUTH CAROLINA   )          )        AFFIDAVIT COUNTY OF CHARLESTON   )
    

 

PERSONALLY APPEARED BEFORE ME, the undersigned Notary Public, Robert W. Bruce
(hereinafter referred to as the “Deponent”), who being personally known to me to
be the person whose name is subscribed hereto and who, after being first duly
sworn according to the law upon which his oath is deposed, does hereby state the
following:

 

  1. That the undersigned Deponent is authorized to make this Affidavit and has
personal knowledge of all facts sworn to in this Affidavit;

 

  2. That the undersigned Deponent is not the same person as the Robert Bruce
referred to in the Confession Of Judgment in favor of The State of South
Carolina entered on November 29, 1995 in the Greenville County Court of General
Sessions Case Nos. 93-65-23-0891 and 94-65-23-0139 and recorded in Judgment Roll
95-6423.

 

  3. That the undersigned Deponent has never resided, nor has he ever owned
property at 6 Cotton Street, Greenville, SC.

 

  4. My Social Security Number is                                         , and
my date of birth is                                 .

 

  5. That the undersigned Deponent expressly acknowledges that the foregoing
representations are being made for the benefit of AGW Leasing Company, Inc., a
Delaware corporation, Grant, Kuyk & Rogers, a Professional Corporation, and
First American Title Insurance Company, as the title insurance company in
connection with the lease of the property company commonly known as #12 Logue
Court, Greenville, SC. The undersigned Deponent shall indemnify, and hold AGW
Leasing Company, Inc., Grant, Kuyk & Rogers, a Professional Corporation and
First American Title Insurance Company their respective heirs, successors and
assigns, harmless from and against any claim, damage and expense whatsoever
(including, without limitation, costs and attorney’s fees) that Robert W. Bruce
is not the same person as the Robert Bruce in the above described lien.

 

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Robert W. Bruce

 

Sworn to before me this 25th day of August, 1999.

 

/s/

--------------------------------------------------------------------------------

Notary Public for South Carolina

My Commission expires: 7/21/2007



--------------------------------------------------------------------------------

LEASE EXTENSION/MODIFICATION AGREEMENT

 

THIS EXTENSION AGREEMENT is to be attached to and form a part of a certain Lease
(which together with any amendments, modifications, and extensions thereof is
hereinafter called the Lease) made the 6th day of June, 2004, between Robert W.
Bruce and Camperdown Company, Inc. as Lessor, and Webb/Mason Inc., as Lessee,
covering the premises described as approximately 15,520 square feet of
industrial distribution office space located in Suite D of 12 Logue Court in
Greenville, SC 29615.

 

WITNESSETH THAT the Lease is hereby modified and extended for a term of three
(3) year to commence on the 1st day of July, 2004, and to end on the 30th day of
June, 2007, on condition that the Lessor and Lessee comply with all the
provisions of the Lease during its unexpired term. This modification and
extension shall be upon all the terms, conditions, covenants and agreements
contained in the original Lease, with any exceptions noted below:

 

Rent for the Premises, for the additional three (3) year term of the lease shall
be at the yearly base rate of Fifty-Four Thousand Five Hundred Ninety-One
Dollars and Sixty Cents ($54,591.60). Rent is payable in advance on the first
day of each month, in equal monthly installments of Four Thousand Five Hundred
Forty-Nine Dollars and Thirty Cents ($4,549.30).

 

The Lessor agrees to install Eight (8) 400-Watt Metal Halide high bay fixtures
in the warehouse portion of the Premises per the attached Exhibit A.

 

The Lessor grants the Lessee a First Right of Refusal to lease the adjacent
unit, Unit E, during this extension period of the lease. Should the Lessor
receive a bonafide written offer to lease the adjacent space, the Lessor shall
provide written notice to the Lessee. The Lessee shall have Five (5) days to
determine the feasibility of leasing the additional space. The Lessor will offer
the adjacent space for $3.00/SF (NNN) during the first year of this lease
extension. The Lessee must match any offers during the last two years of this
extension period.

 

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Extension
Agreement this 23 day of June, 2004.

 

ATTEST:       LESSOR:             Robert W. Bruce    

/s/

--------------------------------------------------------------------------------

     

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

      Date of Execution: 6-30-04                   ATTEST:       LESSOR:
            Camperdown Company, Inc.    

/s/

--------------------------------------------------------------------------------

      By:  

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

      Its:   President             Date of Execution: 6-30-04     ATTEST:      
LESSEE:             Webb/Mason Inc.    

/s/

--------------------------------------------------------------------------------

      By:  

/s/

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

      Print Name:  

 

--------------------------------------------------------------------------------

            Its:  

 

--------------------------------------------------------------------------------

           

Date of Execution:

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

LANDLORD’S WAIVER

 

Dated: December 1, 2003

 

PREMISES:   

Suite D, 12 Logue Court

Greenville, South Carolina 29615

TENANT:    Webb/Mason, Inc. LEASE:    Dated June 1, 2001 between Pelham Limited
Partnership and Webb-Mason, Inc., re premises stated above.

 

WHEREAS, the Undersigned is/are the owner(s) and/ or landlord(s) of the above
premises (“Premises”) which are rented to the above-named tenant (“Tenant”); and

 

WHEREAS, tenant has granted or is granting a continuing lien and security
interest to Provident Bank (“Lender”) in the following (“Collateral”):

 

All of Tenant’s now owned or hereafter acquired (i) accounts, (ii) instruments,
(iii) chattel paper, (iv) documents, (v) general intangibles, (vi) inventory,
(vii) equipment, (viii) fixtures, (ix) letter of credit rights (x) deposit
accounts, (xi) investment property, (xii) all books and records (including,
without limitation, customer lists, credit files, computer programs, printouts,
and other computer materials and records) of Tenant pertaining to any of the
foregoing, and (xiii) all accessories to, substitutions for and all
replacements, products and cash and non-cash proceeds of any of the foregoing,
including, without limitation, proceeds of and unearned premiums with respect to
insurance policies insuring any of the foregoing.

 

NOW, THEREFORE, the Undersigned, intending to be legally bound hereby, and for
other good, valuable and sufficient consideration, receipt whereof is hereby
acknowledged, hereby agrees as follows:

 

  1. Any and all liens, claims, demands, or rights, including but not limited to
the right to levy or distrain for unpaid rent, which the Undersigned now has or
hereafter acquires on or in any of the Collateral, whether arising by statute,
common law or otherwise, shall be subordinate and inferior to the lien and
security interest of Lender, and as to Lender, the Undersigned hereby
specifically waives and relinquishes all rights of levy, distrain, seizure or
execution with respect to such property.

 

  2. Any Collateral of Tenant shall, at all times, be considered to be personal
property regardless of whether or the manner in which it may be affixed to the
Premises, so long as any obligations are owing to Lender by Tenant. Lender,
however, shall not claim any interest in any heating, electrical, plumbing, or
air conditioning or mechanical systems at the Premises.

 

  3. Lender may at any time enter upon the Premises and remove the Collateral.
Lender may also take possession of the Collateral on the Premises, and may
remain on the Premises for a reasonable period of time (as determined by Lender)



--------------------------------------------------------------------------------

in order to dismantle, prepare for disposition or removal, sell or otherwise
dispose of, remove or otherwise deal with the Collateral. Under no circumstances
shall Lender have any obligations of any kind to the Undersigned at any time
concerning the condition of the Premises.

 

  4. Nothing herein contained shall be deemed to make Lender a tenant at any
time at the Premises, or be deemed to delegate any duties or obligations under
the Tenant’s Lease to or constitute any assumption thereof by Lender. Nothing
herein contained shall compel Lender, at any time, to remove, retain, hold,
continue to hold, sell or otherwise deal with any or all of the Collateral.

 

  5. Landlord shall notify Lender in writing of any default by Tenant under the
provisions of the Lease and Lender shall have the right (but not the obligation)
to cure such default on behalf of Borrower within thirty (30) days from the date
Lender receives such notice. Any such notice shall be sent by certified mail,
postage prepaid, to Lender at 114 East Lexington Street 5th Floor, Baltimore, MD
21202; Attention: Emil Keller.

 

  6. The Undersigned will notify any purchaser or successor owner or landlord of
the Premises of the existence of this Waiver, which shall be binding upon the
executors, administrators, successors, transferees or assignees of the
Undersigned and shall inure to the benefit of the successors and assigns of
Lender.

 

  7. This Waiver shall be binding and effective upon the Undersigned upon
written approval hereof by Lender and no amendment, waiver or termination of
this Waiver shall be binding or effective as to Lender without Lender’s prior
written consent.

 

  8. The Undersigned represents that it has the full power and authority to
execute this Waiver and that the Undersigned has no knowledge of any current or
event of default under the Tenant’s lease for the Premises.

 

DATED the day and year first above written.

 

APPROVED:         PROVIDENT BANK   Pelham Limited Partnership By:  

 

--------------------------------------------------------------------------------

  By:  

/s/

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

      Authorized Representative Title:  

 

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------

NAI EARLE FURMAN, LLC

669 NORTH ACADEMY STREET

GREENVILLE, SOUTH CAROLINA 29601

 

STATE OF SOUTH CAROLINA   )          )                LEASE COUNTY OF GREENVILLE
  )     

 

This Agreement is made the 1st day of June, 2001 between Robert W. Bruce and the
Camperdown Co., Inc. (hereinafter called “Lessor”), and Webb/Mason Inc.
(hereinafter called “Lessee”).

 

1.      

  PREMISES    Lessor agrees to lease to Lessee and Lessee agrees to lease the
premises situated in the County of Greenville and State of South Carolina
(hereinafter called the “Premises”), and more specifically described as follows:
        

Approximately 15,520 SF of Industrial Distribution Office Space located in Suite
D of 12 Logue Court in Greenville, SC 29615

2.      

  TERM    For a term of Three (3) year(s) beginning on the 1st day of July,
2001, and ending on the 30th day of June, 2004. (No easement for light or air is
a part of the Premises.)

3.      

  RENTAL    Rent for the Premises, which Lessee agrees to pay, shall be at the
yearly rate of Fifty One Thousand Nine Hundred Ninety Two Dollars ($51,992.00).
Rent is payable in advance on the first day of each month, in equal monthly
installments of Four Thousand Three Hundred Thirty Two Dollars and Sixty Seven
Cents ($4,332.67).

4.      

  USE    Premises shall be used for the purpose of storage, distribution, office
and no other. Lessee agrees not to use Premises for any illegal purposes or to
violate any regulation of any governmental body or to create any nuisance or
trespass to others.

 

    1   Lessor                 Lessee             



--------------------------------------------------------------------------------

5.      

  ADDITIONAL TAXES    The Lessee shall pay in the first instance all real estate
property taxes which may be levied or assessed by any lawful authority against
the land and improvements.          Presentation of paid tax receipts, upon
request, will be deemed sufficient evidence of additional rents due, which will
be payable by separate check along with the following month’s rent. In the event
rent taxes are ever imposed, Lessee shall pay such taxes.

 

6.      

  INSURANCE    (A)    Lessor will, at all times, have and maintain adequate fire
and extended casualty coverage insurance on the building which constitutes the
leased Premises and pay such premiums when due. It is understood and agreed that
such insurance carried by the Lessor shall cover only the structure itself.
Lessee shall reimburse Lessor for its portion of the fire and extended casualty
coverage insurance on the building.          (B)    Lessee shall carry at its
own expense and pay all premiums for insurance to cover its personal property,
trade fixtures and merchandise contained within the structure. Lessee will also
carry and keep in force a policy of comprehensive public liability insurance,
including property damage, with respect to the leased Premises. This policy
shall provide at least the following limits: bodily injury $1,000,000 each
person, $1,000,000 each occurrence and property damage $500,000 each occurrence.
In addition to the Lessee, the policy shall also name the Lessor as an
additional insured at the cost of the Lessee. Lessee shall, upon demand, deliver
to the Lessor from time to time a certificate or other evidence that this public
liability insurance coverage is being maintained by the Lessee.          (C)   
With regard to the insurance coverage to be maintained by the Lessor as set
forth in 6(a) above, if the Lessee, by reason of its use of the Premises, causes
an increase in the insurance rates of the Lessor, Lessee will compensate the
Lessor by paying additional rent to equal the amount of the increase in the rate
caused by the Lessee’s use.

 

    2   Lessor                 Lessee             



--------------------------------------------------------------------------------

         

This amount shall be due and payable to the Lessor on the first day of the month
immediately following any such increase. In any such instance, however, the
Lessee will be given the opportunity to eliminate the rate increase, if it is
possible to do so, by complying with recommendations of the Lessor, Lessor’s
agent, Lessor’s insurance company, or any other authorized regulatory body.

7.    UTILITIES    The Lessee agrees to pay all charges for electricity, gas,
heating, fuel, water, sewer rentals or charges, and any other utility charges
used in the Premises. 8.    SUBLETTING AND
ASSIGNMENT    It is understood and agreed that if Lessee does so assign or
sublet (only after having received written permission from the Lessor) all or
any portion of the leased Premises, Lessee, nevertheless, shall remain
responsible to Lessor under all terms and conditions of this lease including,
among other responsibilities and without limiting such responsibilities, the
obligation to pay to the Lessor the difference between the rent due under the
terms of this lease and any lesser amount due under the provisions of any
sub-lease or assignment.           Lessor reserves the right to adjust the
rental rate in the event it consents to an assignment or sub-letting of the
Premises as long as the rental adjustment is in line with current market rates
of similar property at the time of such assignment or subletting. 9.   
EXAMINATION OF
PREMISES    Lessee agrees that it has examined and is familiar with the
condition of the Premises and will accept the Premises in its present state of
condition and repair unless otherwise agreed upon in this lease. 10.   
POSSESSION    If this lease is signed by all the parties before the Premises
become ready for occupancy and Lessor cannot acquire or deliver possession of
the Premises by the time the term of this lease is anticipated to begin, the
Lessee agrees to waive any claim for damages, including but not limited to, any
incidental or consequential damages due to such delay and LESSOR WAIVES ANY
RENTALS DUE until possession is delivered to Lessee. If Lessee is to finish the
leased Premises itself and the Premises are not ready for occupancy at the time
designated for this lease to begin, the Lessee will, nevertheless, pay rent
according to the lease dates set forth in this Agreement.

 

    3   Lessor                 Lessee             



--------------------------------------------------------------------------------

11.    ALTERATIONS    The Lessee, after receiving written permission from
Lessor’s agent, may make certain alterations, additions and improvements to the
Premises. All additions, including, but not limited to, carpet, tile, wall
covering, ceiling tile, shelving, partitioning, doors, and fixtures will become
part of the leased Premises and will remain intact at the end of this lease.  
        Store and office furniture and trade fixtures which are readily
removable without injury to the Premises may be removed at the end of this lease
provided all other conditions of the lease have been satisfied. Any injury to
the floors, walls or ceilings caused by removal of such trade fixtures will be
repaired at the Lessee’s expense by the Lessee at the time that such trade
fixtures are removed. 12.    REPAIRS BY
LESSOR    The Lessor agrees to maintain the structural components of the
buildings to include the roof, exterior walls (exclusive of glass, plate glass
doors, and door mountings) and foundations. Lessor is under no obligation to
inspect the Premises to find defects.           Lessee will at once report to
the Lessor any defective condition known to Lessee which the Lessor is required
to repair. Failure to report such defects shall make Lessee responsible to
Lessor for any liability incurred by Lessor by reason of such defect. 13.   
REPAIRS BY
LESSEE    The Lessee agrees to keep and maintain the Premises at its sole
expense in a good state of condition and repair except those items referred to
in Paragraph 12. The Lessee also agrees to keep all fixtures pertaining to the
heating, air conditioning, ventilating, electrical, plumbing and sprinkler
system (if any) in good order and repair at its sole expense.           The
Lessee also agrees to redecorate, paint, and renovate the Premises as may be
necessary to keep them in proper condition and good appearance. If any portion
of the leased Premises is on the ground level, the Lessee agrees to keep the
sidewalks on front of the ground level portion

 

    4   Lessor                 Lessee             



--------------------------------------------------------------------------------

          portion clean and free of obstruction. Lessee agrees to pay its
pro-rata share of exterior common area maintenance to increase no more than 3% a
year with the year 2000 as the base year.           The Lessee agrees to return
the Premises at the end of the lease term in at least as good condition as
Premises were when first leased, normal wear and tear excepted. 14.    SIGNS   
The Lessee may place or attach to the Premises signs or other such
identification as needed after receiving written permission from the Lessor. Any
signs or other form of identification allowed must conform to City or County
ordinances governing at the time.           Any damage caused to the Premises by
the Lessee’s erecting or removing such signs will be repaired promptly by the
Lessee at the Lessee’s expense.           The Lessee also agrees to have any
window or glass identification completely removed and cleaned at its expense
promptly upon vacating the Premises. 15.    KEYS    The Lessor will give Lessee
at least one key to the Premises at the beginning of this lease. The Lessee
agrees to account for all keys provided or duplicated and to return all keys to
Lessor at once at the end of the lease period. The Lessee agrees that the Lessor
or his Agent may keep a master key or passkey to the Premises in accordance with
paragraph 23 of this lease. When the Premises were leased,          key(s) were
given to the Lessee. 16.    PERSONAL
PROPERTY    All personal property moved into the Premises by the Lessee shall be
at the risk of the Lessee or the owners of the personal property. The Lessee
agrees that the Lessor shall not be liable for any damage, loss, or theft of
personal property from any cause. 17.    TRASH REMOVAL    The Lessee agrees to
keep the entire Premises clean at all times, both inside and out (to include
parking areas) at its sole expense. 18.    ABANDONMENT    The Lessee agrees not
to abandon or vacate the Premises during the period of this lease without the
Lessor’s prior written approval. 19.    DEFAULT    The Lessee agrees to pay rent
at the time, in the amount,

 

    5   Lessor                 Lessee             



--------------------------------------------------------------------------------

     and in the manner as agreed upon in Paragraph 3 of this lease. The Lessee
also agrees that rent shall be due at the specified time without any notice,
bill, reminder, or demand from the Lessor or the Lessor’s Agent.      It is
mutually agreed that any one or more of the following enumerated events shall
constitute and be referred to as a “Default”:      (A)    If the Lessee fails to
pay rent at the time, in the Amount, and in the manner agreed upon and remains
in default for ten (10) days after the stated time; or      (B)    If the Lessee
fails to perform any of the terms or provisions of this lease other than paying
rent when due, and fails to cure such default within ten (10) days after
receiving written notice of default from the Lessor or the Lessor’s Agent; or  
   (C)    If the Lessee is declared bankrupt or insolvent by judicial decree; or
     (D)    If the Lessee takes the benefit of any federal reorganization or
composition proceedings; or      (E)    If the Lessee makes a general assignment
for benefit or creditors; or      (F)    If the Lessee’s leasehold interest in
this lease is sold under any process of law; or      (G)    If a trustee in
bankruptcy or a receiver is appointed or elected for the Lessee; or      (H)   
If the Lessee abandons the Premises; or      (I)    If any materialman’s,
mechanic’s or other lien is filed against the leased Premises in connection with
any improvements, alterations, or additions made by Lessee pursuant to Paragraph
11 of this lease and the Lessee is responsible for the cost of the improvements,
alterations, or additions but allows the lien or liens to stand against the
leased

 

    6   Lessor                 Lessee             



--------------------------------------------------------------------------------

         

Premises and does not secure the discharge of the property from such liens by
filing an appropriate bond pursuant to applicable law. If Lessee does file a
bond and elects to contest the liens, there shall be no default pending final
determination of such disputed matter; then, and in any of the above events, the
Lessor at its option may at once terminate this lease by giving written notice
to the Lessee. (Notice to terminate in any of the above events may also be given
by the Lessor’s attorney or Agent.)

          Upon such termination by the Lessor, the Lessor or its Agents shall
have the right to enter the Premises, by force if necessary without being liable
for trespass, forcible entry or other tort, to re-take possession of the
Premises, remove all persons and personal property of the Lessee if the Lessor
so desires, and to place a “For Rent” or “For Lease” sign in a place where the
sign would be most likely seen by the public.           If termination occurs
under any of the above events, the Lessee agrees to grant to the Lessor a lien
(in addition to any statutory lien or right to distress that may exist) on all
of Lessee’s personal property in or around the Premises to secure payment of
rent and performance of the other conditions of this lease which are in default.
          The Lessee also agrees to pay all attorney’s fees and all other
expenses incurred by the Lessor while enforcing any of the obligations of this
lease. 20.    RIGHT OF RE- ENTRY OR TO DECLARE FULL RENTAL DUE    In the event
of a default as described in Paragraph 19 above, then Lessor, besides any other
rights or remedies it may have, may at Lessor’s option (a) declare the full
rental for the entire term immediately due and payable without prejudice to any
other remedies in law or equity available to Lessor, or (b) have the immediate
right of re-entry and take possession of the demised Premises immediately and to
hold the Premises with the full right to recover from the Lessee all past due
rents and any and all damages, including attorney’s fees, as a result of the
default. Lessor on re-entry may require that all persons exit the Premises and
that all property be transported to and stored at a public warehouse or
elsewhere at the cost and for the

 

    7   Lessor                 Lessee             



--------------------------------------------------------------------------------

          account of the Lessee. Additionally, the Lessor shall be able to
utilize all other rights and remedies available to Lessor under the laws of the
State of South Carolina. 21.    RIGHT TO RE-LET    Should Lessee default as set
out in Paragraph 19, Lessor may elect to re-enter the leased Premises and
attempt to re-let the Premises. Lessor’s only responsibility shall be to offer
the Premises for rent and make the usual and normal efforts to re-let the
Premises. Lessee shall be liable for any deficiency between the amount of rental
received, if any, and the amount which the Lessee is obligated to pay under this
lease and for any other damages, including attorney’s fees, suffered by Lessor.
22.    RIGHT TO TERMINATE    In addition to Lessor’s right to re-enter and
re-let the Premises, Lessor may elect, upon a default, to terminate this Lease
Agreement immediately. In such event, this lease shall be regarded as cancelled
as of the date the Lessor serves notice of Lessor’s election to terminate to
Lessee. Lessee shall remain liable to Lessor for all rentals, charges and
payments accrued to the time of such termination.           The Lessor’s right
to terminate this lease is in addition to and not in lieu of any other rights or
causes of action that Lessor may have against the Lessee because of a default by
the Lessee. If Lessor does not elect to terminate the lease as above provided,
then Lessor shall utilize and pursue such other rights as it may have against
the Lessee under the other terms of this lease, the laws of the United States or
the City, County and State in which the leased Premises are located. 23.   
DAMAGE TO OR DESTRUCTION OF PREMISES   

The Lessee shall notify the Lessor or its agent at once in the event of any fire
or other casualty to the leased Premises. If the leased Premises are totally
destroyed by fire or other casualty or damaged to such an extent that they
become wholly unfit for occupancy under existing building codes and regulations,
then this lease may be terminated by either party by giving written notice
within 30 days after the occurrence of such fire or other casualty.

 

If the leased Premises, however, are damaged by fire or

 

    8   Lessor                 Lessee             



--------------------------------------------------------------------------------

         

other casualty but may be repaired within 90 days from the date of the damage
(it being agreed that if such rebuilding or repairs cannot be completed within
the 90-day period but the Lessor commenced the rebuilding or repair work without
unreasonable delay within the 90-day period and completes the rebuilding or
repair with due diligence, such damage shall be deemed rebuilt or repaired
within the 90-day period), then the Lessor may notify the Lessee within 30 days
of the date of the fire or other casualty of its intention to rebuild or make
such repairs and may enter and repair the Premises as quickly as reasonably
possible. In this event, rent shall not be due while such rebuilding or repair
work is being performed, but shall resume again as soon as the rebuilding or
repairs are completed.

 

It is agreed that if the Premises are damaged only slightly due to fire or other
casualty and still fit for occupancy, the Lessor shall repair the damage as
quickly as reasonably possible and the Lessee shall continue to pay rent and
uphold all other lease provisions.

 

The Lessee agrees not to claim any compensation from the Lessor or the Lessor’s
insurance company because of any inconvenience, annoyance or business
interruption arising from the damage, repair, rebuilding, or alteration of any
portion of the building.

24.    CONDEMNATION    If the whole or any part of the property of which the
leased Premises are a part shall be condemned, taken by court decree or taken by
any other lawful authority (including the power of eminent domain), the Lessee
shall have no claim or interest in any award of damages or other compensation
for such taking.           If the Lessor in his sole discretion determines that
such taking shall render the Premises unfit for the purposes of this lease, the
lease shall terminate on the date that possession is taken by public authorities
and rent shall be paid through that date. 25.    GOVERNMENTAL ORDERS    The
Lessee, at its sole expense, agrees to observe and comply with all laws,
ordinances, rules and regulations of the Federal, State, County and Municipal
authorities as may apply to the business conducted by the Lessee on the
Premises.

 

    9   Lessor                 Lessee             



--------------------------------------------------------------------------------

26.    ENTRY FOR CARDING, REPAIRS, ETC.    The Lessee agrees that the Lessor may
card the Premises “For Sale” at any time and “For Rent” or “For Lease” sixty
(60) days prior to the end of this lease. The Lessor may enter the Premises at
reasonable hours to show same to prospective purchasers or Lessees and to make
repairs required of Lessor under the terms of this lease, or to make repairs to
Lessor’s adjoining property, if any. 27.    RIGHT TO MORTGAGE OR LEASE    The
Lessee agrees that its rights are subordinate and subject to any bonafide
mortgage which now covers the Premises or to any bonafide mortgage which may be
placed on the Premises any time in the future by the Lessor and will sign any
Lease Subordination Agreement or Estoppel Agreement at the Lessor’s request. 28.
   WAIVER OF RIGHTS    The Lessee agrees that no waiver of any conditions of
this lease by the Lessor whether implied or in writing shall constitute any
further waiver by the Lessor of any other condition of this lease. The rights
and remedies created by this lease are cumulative and the use of one remedy does
not exclude or waive the right to the use of another. 29.    ZONING    It is
agreed that the use of the leased Premises is subject to any applicable zoning
ordinances or regulations and set back lines of any governmental authority. 30.
   TIME    Time is of the essence of this Agreement. 31.    NOTICES    It is
agreed that all notices regarding this lease shall be sent by certified or
registered mail to:           (A) Notice to Lessor:   

Mr. Robert W. Bruce

Pelham Limited Partnership

P.O. Box 601

              

Greenville, SC 29602

          (B) Notice to Lessee:   

Mr. Kevin Perzan

Webb/Mason Inc.

              

P.O. Box 1107

              

Hunt Valley, MD 21031

32.    LIENS    The Lessee agrees that Lessee will pay all liens of contractors,
subcontractors, mechanics, laborers,

 

    10   Lessor                 Lessee             



--------------------------------------------------------------------------------

         materialmen, and other like items and will indemnify Lessor against all
legal costs and charges, bond premiums for release of liens, including legal
counsel fees reasonably incurred in and about the defense of any suit in
discharging the said Premises or any part from any liens, judgments, or
encumbrances caused by Lessee. 33.   QUIET ENJOYMENT    Subject to the
conditions of this lease, the Lessor agrees that the Lessee may peaceably have,
hold and enjoy the Premises, without hindrance by Lessor or Lessor’s Agent. 34.
  WRITTEN AGREEMENT    This lease contains the entire agreement between the
parties. It may be modified only by an agreement in writing signed by Lessor and
Lessee. 35.   CAPTIONS    The marginal captions contained here are for
convenience and reference only and are not a part of this lease or to be
construed as in any manner limiting or amplifying the terms and provisions of
this lease. 36.   LESSOR-AGENT CONDITIONS    Lessor agrees to pay to NAI Earle
Furman, LLC, Greenville, South Carolina, Agent, immediately following full
execution of this lease, as compensation for its service rendered in procuring
this lease 5% of all rentals scheduled to be paid by Lessee under this lease.
Lessor agrees that if this lease is extended, or if any new lease is entered
into between Lessor and Lessee covering leased Premises, or any part thereof,
then in either or said events, Lessor in consideration of Agent’s having
procured Lessee, agrees to pay to Agent 5% of all rentals paid to Lessor by
Lessee under extension of new lease at the time of such extension, if any.      
   Agent agrees, in the event Lessor sells leased Premises that upon Lessor
furnishing Agent with an agreement signed by purchaser, assuming Lessor’s
obligation to Agent under this lease, Agent will release original Lessor from
any further obligations to Agent provided new Lessor has agreed to pay Agent as
set forth herein.          In the event that the Lessee or a purchaser in
privity with the Lessee should during the term of this lease or tenancy, or
within six months after its expiration date, purchase from the Lessor, the
Premises herein leased, the Lessor will at the time of consummating a sale pay
to NAI Earle Furman, LLC a commission of 5% of the selling price of the
property.

 

    11   Lessor                 Lessee             



--------------------------------------------------------------------------------

         Agent is named as a party to this contract solely for the purpose of
enforcing its rights under this paragraph and it is understood by all parties
that Agent is acting solely in the capacity as Agent for Lessor to whom Lessee
must look in regard to all covenants, agreements and warranties contained in
this lease and that Agent shall not be liable to Lessee in regard to any matter
which may arise by virtue of this lease. 37.   HEIRS AND ASSIGNS    This lease
shall bind and have affect to the benefit of the parties named and their
respective heirs, executors, administrators, successors and assigns. 38.  
OPTIONS   

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

39.   ADDITIONAL PROVISIONS   

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

40.   HOLD OVER TENANT    If the Lessee holds over and continues in possession
at the conclusion of the lease term, or any extension of the term, without any
written agreement as to such possession, Lessor shall agree to such possession
by acceptance of additional monthly payments and Lessee shall be considered a
Lessee from month to month at a rental amount equal to last payment made under
the terms of the written lease and shall be subject to all other terms and
conditions of this lease. Such tenancy may be terminated by either party upon
the giving of 30 days notice in writing to the other party. 41.   SAVING CLAUSE
   In the event any provision of this lease is declared or determined to be
invalid under the laws governing this lease, the remaining terms and conditions
shall remain in full force and effect and shall be binding on the parties
hereto.

 

    12   Lessor                 Lessee             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties named herein have set their hands and seals the
year and day first above written.

 

        LESSOR: Pelham Limited Partnership

/s/

--------------------------------------------------------------------------------

      By:  

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Witness       Its:   Managing Partner

/s/

--------------------------------------------------------------------------------

      Date:  

 

--------------------------------------------------------------------------------

Witness                     LESSEE: Webb/Mason Inc.

/s/

--------------------------------------------------------------------------------

      By:  

/s/

--------------------------------------------------------------------------------

Witness       Its:   Treasurer

 

--------------------------------------------------------------------------------

      Date:   6/6/01 Witness            

 

NOTE: THIS IS A LEGALLY BINDING CONTRACT. IF NOT COMPLETELY UNDERSTOOD, WE
RECOMMEND YOU SEEK COMPETENT ADVICE FROM YOUR ATTORNEY.

 

13



--------------------------------------------------------------------------------

NAI EARLE FURMAN, LLC

101 EAST WASHINGTON STREET • SUITE 400

GREENVILLE, SOUTH CAROLINA 29601

 

STATE OF SOUTH CAROLINA    )           )   

LEASE

COUNTY OF GREENVILLE    )     

 

This Agreement is made the 23 day of March, 2004 between Robert W. Bruce and
Camperdown Company, Inc. (hereinafter called “Lessor”), and UTI Contract
Packaging, Division of UTI, Inc. (hereinafter called “Lessee”).

 

1.   PREMISES    Lessor agrees to lease to Lessee and Lessee agrees to lease the
premises situated in the County of Greenville and State of South Carolina
(hereinafter called the “Premises”), and more specifically described as follows:
        

An approximately 32,000 square foot office/warehouse portion described as Suite
G of a larger approximately 103,426 square foot building located at 12 Logue
Court, Greenville, South Carolina 29615.

2.   TERM    For a term of three (3) year(s) beginning on the 1st day of June,
2004, and ending on the 31st day of May, 2007. (No easement for light or air is
a part of the Premises.) 3.   RENTAL    Rent for the Premises for the three (3)
year period, which Lessee agrees to pay, shall be at the yearly rate of
Ninety-Six Thousand Dollars and No Cents ($96,000.00). Rent is payable in
advance on the first day of each month, in equal monthly installments of Eight
Thousand Dollars and No Cents ($8,000.00). The rent for June 2004 will be
payable immediately upon the execution of this lease. 4.   USE    Premises shall
be used for the purpose of office/warehouse, light manufacturing space and no
other. Lessee agrees not to use Premises for any illegal purposes or to violate
any regulation of any governmental body or to create any nuisance or trespass to
others.

 

    1   Lessor                 Lessee             



--------------------------------------------------------------------------------

5.   TAXES    The Lessor shall pay in the first instance all real estate
property taxes which may be levied or assessed by any lawful authority against
the land and improvements. The Lessee shall pay Lessor as additional rent its
prorated share of such taxes based upon the ratio of the square feet of leased
Premises to the total number of square feet in the entire building. It is agreed
that the leased Premises is 32,000 square feet and is (31%) of the entire
property. The estimated annual taxes are Fourteen Thousand Seven Hundred Twenty
Dollars and No Cents ($14,720.00) and shall be paid monthly as additional rent
in the amount of One Thousand Two Hundred Twenty-Six Dollars and Eighty-Four
Cents ($1,226.84).          Presentation of paid tax receipts, upon request,
will be deemed sufficient evidence of additional rents due, which will be
payable along with the month’s rent. In the event rent taxes are ever imposed,
Lessee shall pay such taxes. 6.   INSURANCE   

(A)    Lessor will, at all times, have and maintain adequate fire and extended
casualty coverage insurance on the building which constitutes the leased
Premises and pay such premiums when due. It is understood and agreed that such
insurance carried by the Lessor shall cover only the structure itself. The
Lessee shall reimburse the Lessor for its prorated share of such insurance. It
is agreed that the estimated annual share of insurance is Two Thousand Four
Hundred Dollars and No Cents ($2,400.00) and shall be paid monthly as additional
rent in the amount of Two Hundred Dollars and No Cents ($200.00).

        

(B)    Lessee shall carry at its own expense and pay all premiums for insurance
to cover its personal property, trade fixtures and merchandise contained within
the structure. Lessee will also carry and keep in force a policy of
comprehensive public liability insurance, including property damage, with
respect to the leased Premises. This policy shall provide at least the following
limits: bodily injury $1,000,000 each person, $1,000,000 each occurrence and
property damage $500,000 each occurrence. In addition to the Lessee, the policy

 

    2   Lessor                 Lessee             



--------------------------------------------------------------------------------

               shall also name the Lessor as an additional insured at the cost
of the Lessee. Lessee shall, upon demand, deliver to the Lessor from time to
time a certificate or other evidence that this public liability insurance
coverage is being maintained by the Lessee.           (C)    With regard to the
insurance coverage to be maintained by the Lessor as set forth in 6(a) above, if
the Lessee, by reason of its use of the Premises, causes an increase in the
insurance rates of the Lessor, Lessee will compensate the Lessor by paying
additional rent to equal the amount of the increase in the rate caused by the
Lessee’s use. This amount shall be due and payable to the Lessor on the first
day of the month immediately following any such increase. In any such instance,
however, the Lessee will be given the opportunity to eliminate the rate
increase, if it is possible to do so, by complying with recommendations of the
Lessor, Lessor’s agent, Lessor’s insurance company, or any other authorized
regulatory body. 7.    COMMON AREA MAINTENANCE    The Lessee shall pay its
prorated share of all common area maintenance to include landscaping, exterior
maintenance and water and sewer service. The prorated estimated annual expense
is Two Thousand Eighty Dollars and No Cents ($2,080.00) which shall be paid
monthly as additional rent in the amount of One Hundred Seventy-Three Dollars
and Thirty-Three Cents ($173.33). It is agreed that this amount paid by Lessee
shall not increase even if the actual expenses increase. 8.    UTILITIES    The
Lessee agrees to pay all charges for electricity, gas, heating, fuel, and any
other utility charges used in the Premises. 9.    SUBLETTING AND ASSIGNMENT   
It is understood and agreed that if Lessee does so assign or sublet (only after
having received written permission from the Lessor) all or any portion of the
leased Premises, Lessee, nevertheless, shall remain responsible to Lessor under
all terms and conditions of this lease including, among other responsibilities
and without limiting such responsibilities, the obligation to pay to the Lessor
the difference between the rent due under the terms of this lease and any lesser
amount due under the provisions of any sub-lease or assignment.

 

    3   Lessor                 Lessee             



--------------------------------------------------------------------------------

          Lessor reserves the right to adjust the rental rate in the event it
consents to an assignment or sub-letting of the Premises as long as the rental
adjustment is in line with current market rates of similar property at the time
of such assignment or subletting. 10.    EXAMINATION OF PREMISES    Lessee
agrees that it has examined and is familiar with the condition of the Premises
and will accept the Premises in its present state of condition except for the
modifications as described on EXHIBIT A. 11.    POSSESSION    If this lease is
signed by all the parties before the Premises become ready for occupancy and
Lessor cannot acquire or deliver possession of the Premises by the time the term
of this lease is anticipated to begin, the Lessee agrees to waive any claim for
damages, including but not limited to, any incidental or consequential damages
due to such delay and LESSOR WAIVES ANY RENTALS DUE until possession is
delivered to Lessee. If Lessee is to finish the leased Premises itself and the
Premises are not ready for occupancy at the time designated for this lease to
begin, the Lessee will, nevertheless, pay rent according to the lease dates set
forth in this Agreement. 12.    ALTERATIONS    The Lessee, after receiving
written permission from Lessor’s agent, may make certain alterations, additions
and improvements to the Premises. All additions, including, but not limited to,
carpet, tile, wall covering, ceiling tile, shelving, partitioning, doors, and
fixtures will become part of the leased Premises and will remain intact at the
end of this lease.           Store and office furniture and trade fixtures which
are readily removable without injury to the Premises may be removed at the end
of this lease provided all other conditions of the lease have been satisfied.
Any injury to the floors, walls or ceilings caused by removal of such trade
fixtures will be repaired at the Lessee’s expense by the Lessee at the time that
such trade fixtures are removed. 13.    REPAIRS BY LESSOR    The Lessor agrees
to maintain the structural components of the buildings to include the roof,
exterior walls (exclusive of glass, plate glass doors, and door mountings) and
foundations. Lessor is under no obligation to inspect the Premises to find
defects.

 

    4   Lessor                 Lessee             



--------------------------------------------------------------------------------

          Lessee will at once report to the Lessor any defective condition known
to Lessee which the Lessor is required to repair. Failure to report such defects
shall make Lessee responsible to Lessor for any liability incurred by Lessor by
reason of such defect. 14.    REPAIRS BY LESSEE    The Lessee agrees to keep and
maintain the Premises at its sole expense in a good state of condition and
repair except those items to in Paragraph 13. The Lessee also agrees to keep all
fixtures pertaining to the heating, air conditioning, ventilating, electrical,
plumbing and sprinkler system (if any) in good order and repair at its sole
expense.           The Lessee also agrees to redecorate, paint, and renovate the
Premises as may be necessary to keep them in proper condition and good
appearance. If any portion of the leased Premises is on the ground level, the
Lessee agrees to keep the sidewalks on front of the ground level portion clean
and free of obstruction.           The Lessee agrees to return the Premises at
the end of the lease term in at least as good condition as Premises were when
first leased, normal wear and tear excepted. 15.    SIGNS    The Lessee may
place or attach to the Premises signs or other such identification as needed
after receiving written permission from the Lessor. Any signs or other form of
identification allowed must conform to City or County ordinances governing at
the time.           Any damage caused to the Premises by the Lessee’s erecting
or removing such signs will be repaired promptly by the Lessee at the Lessee’s
expense.           The Lessee also agrees to have any window or glass
identification completely removed and cleaned at its expense promptly upon
vacating the Premises. 16.    KEYS    The Lessor will give Lessee at least one
key to the Premises at the beginning of this lease. The Lessee agrees to account
for all keys provided or duplicated and to return all keys to Lessor at once at
the end of the lease period. The Lessee agrees that the Lessor or his Agent may
keep a master key or passkey to the Premises in accordance with paragraph 21 of
this lease. When the

 

    5   Lessor                 Lessee             



--------------------------------------------------------------------------------

          Premises were leased, one (1) key was given to the Lessee. 17.   
PERSONAL PROPERTY    All personal property moved into the Premises by the Lessee
shall be at the risk of the Lessee or the owners of the personal property. The
Lessee agrees that the Lessor shall not be liable for any damage, loss, or theft
of personal property from any cause. 18.    TRASH REMOVAL    The Lessee agrees
to keep the entire Premises clean at all times, both inside and out at its sole
expense. 19.    ABANDONMENT    The Lessee agrees not to abandon or vacate the
Premises during the period of this lease without the Lessor’s prior written
approval. 20.    DEFAULT    The Lessee agrees to pay rent at the time, in the
amount, and in the manner as agreed upon in Paragraph 3 of this lease. The
Lessee also agrees that rent shall be due at the specified time without any
notice, bill, reminder, or demand from the Lessor or the Lessor’s Agent.       
   It is mutually agreed that any one or more of the following enumerated events
shall constitute and be referred to as a “Default”:           (A)    If the
Lessee fails to pay rent at the time, in the Amount, and in the manner agreed
upon and remains in default for ten (10) days after the stated time; or       
   (B)    If the Lessee fails to perform any of the terms or provisions of this
lease other than paying rent when due, and fails to cure such default within ten
(10) days after receiving written notice of default from the Lessor or the
Lessor’s Agent; or           (C)    If the Lessee is declared bankrupt or
insolvent by judicial decree; or           (D)    If the Lessee takes the
benefit of any federal reorganization or composition proceedings; or          
(E)    If the Lessee makes a general assignment for benefit or creditors; or

 

    6   Lessor                 Lessee             



--------------------------------------------------------------------------------

        (F)    If the Lessee’s leasehold interest in this lease is sold under
any process of law; or         (G)    If a trustee in bankruptcy or a receiver
is appointed or elected for the Lessee; or         (H)    If the Lessee abandons
the Premises; or         (I)    If any materialman’s, mechanic’s or other lien
is filed against the leased Premises in connection with any improvements,
alterations, or additions made by Lessee pursuant to Paragraph 12 of this lease
and the Lessee is responsible for the cost of the improvements, alterations, or
additions but allows the lien or liens to stand against the leased Premises and
does not secure the discharge of the property from such liens by filing an
appropriate bond pursuant to applicable law. If Lessee does file a bond and
elects to contest the liens, there shall be no default pending final
determination of such disputed matter; then, and in any of the above events, the
Lessor at its option may at once terminate this lease by giving written notice
to the Lessee. (Notice to terminate in any of the above events may also be given
by the Lessor’s attorney or Agent.)         Upon such termination by the Lessor,
the Lessor or its Agents shall have the right to enter the Premises, by force if
necessary without being liable for trespass, forcible entry or other tort, to
re-take possession of the Premises, remove all persons and personal property of
the Lessee if the Lessor so desires, and to place a “For Rent” or “For Lease”
sign in a place where the sign would be most likely seen by the public.        
If termination occurs under any of the above events, the Lessee agrees to grant
to the Lessor a lien (in addition to any statutory lien or right to distress
that may exist) on all of Lessee’s personal property in or around the Premises
to secure payment of rent and performance of the other conditions of this lease
which are in default.         The Lessee also agrees to pay all attorney’s fees
and all other expenses incurred by the Lessor while enforcing any of the
obligations of this lease.

 

    7   Lessor                 Lessee             



--------------------------------------------------------------------------------

21.    RIGHT OF RE- ENTRY OR TO DECLARE FULL RENTAL DUE    In the event of a
default as described in Paragraph 20 above, then Lessor, besides any other
rights or remedies it may have, may at Lessor’s option (a) declare the full
rental for the entire term immediately due and payable without prejudice to any
other remedies in law or equity available to Lessor, or (b) have the immediate
right of re-entry and take possession of the demised Premises immediately and to
hold the Premises with the full right to recover from the Lessee all past due
rents and any and all damages, including attorney’s fees, as a result of the
default. Lessor on re-entry may require that all persons exit the Premises and
that all property be transported to and stored at a public warehouse or
elsewhere at the cost and for the account of the Lessee. Additionally, the
Lessor shall be able to utilize all other rights and remedies available to
Lessor under the laws of the State of South Carolina. 22.    RIGHT TO RE-LET   
Should Lessee default as set out in Paragraph 20, Lessor may elect to re-enter
the leased Premises and attempt to re-let the Premises. Lessor’s only
responsibility shall be to offer the Premises for rent and make the usual and
normal efforts to re-let the Premises. Lessee shall be liable for any deficiency
between the amount of rental received, if any, and the amount which the Lessee
is obligated to pay under this lease and for any other damages, including
attorney’s fees, suffered by Lessor. 23.    RIGHT TO TERMINATE    In addition to
Lessor’s right to re-enter and re-let the Premises, Lessor may elect, upon a
default, to terminate this Lease Agreement immediately. In such event, this
lease shall be regarded as cancelled as of the date the Lessor serves notice of
Lessor’s election to terminate to Lessee. Lessee shall remain liable to Lessor
for all rentals, charges and payments accrued to the time of such termination.  
        The Lessor’s right to terminate this lease is in addition to and not in
lieu of any other rights or causes of action that Lessor may have against the
Lessee because of a default by the Lessee. If Lessor does not elect to terminate
the lease as above provided, then Lessor shall utilize and pursue such other
rights as it may have against the

 

    8   Lessor                 Lessee             



--------------------------------------------------------------------------------

          Lessee under the other terms of this lease, the laws of the United
States or the City, County and State in which the leased Premises are located.
24.    DAMAGE TO OR DESTRUCTION OF PREMISES    The Lessee shall notify the
Lessor or its agent at once in the event of any fire or other casualty to the
leased Premises. If the leased Premises are totally destroyed by fire or other
casualty or damaged to such an extent that they become wholly unfit for
occupancy under existing building codes and regulations, then this lease may be
terminated by either party by giving written notice within 30 days after the
occurrence of such fire or other casualty.           If the leased Premises,
however, are damaged by fire or other casualty but may be repaired within 30
days from the date of the damage (it being agreed that if such rebuilding or
repairs cannot be completed within the 30-day period but the Lessor commenced
the rebuilding or repair work without unreasonable delay within the 30-day
period and completes the rebuilding or repair with due diligence, such damage
shall be deemed rebuilt or repaired within the 30-day period), then the Lessor
may notify the Lessee within 30 days of the date of the fire or other casualty
of its intention to rebuild or make such repairs and may enter and repair the
Premises as quickly as reasonably possible. In this event, rent shall not be due
while such rebuilding or repair work is being performed, but shall resume again
as soon as the rebuilding or repairs are completed.           It is agreed that
if the Premises are damaged only slightly due to fire or other casualty and
still fit for occupancy, the Lessor shall repair the damage as quickly as
reasonably possible and the Lessee shall continue to pay rent and uphold all
other lease provisions.           The Lessee agrees not to claim any
compensation from the Lessor or the Lessor’s insurance company because of any
inconvenience, annoyance or business interruption arising from the damage,
repair, rebuilding, or alteration of any portion of the building. 25.   
CONDEMNATION    If the whole or any part of the property of which the leased
Premises are a part shall be condemned, taken by court decree or taken by any
other lawful authority (including the power of eminent domain), the Lessee shall
have no claim or interest in any award of damages or other compensation for such
taking.

 

    9   Lessor                 Lessee             



--------------------------------------------------------------------------------

          If the Lessor in his sole discretion determines that such taking shall
render the Premises unfit for the purposes of this lease, the lease shall
terminate on the date that possession is taken by public authorities and rent
shall be paid through that date. 26.    GOVERNMENTAL ORDERS    The Lessee, at
its sole expense, agrees to observe and comply with all laws, ordinances, rules
and regulations of the Federal, State, County and Municipal authorities as may
apply to the business conducted by the Lessee on the Premises. 27.    ENTRY FOR
CARDING, REPAIRS, ETC.    The Lessee agrees that the Lessor may card the
Premises “For Sale” at any time and “For Rent” or “For Lease” sixty (60) days
prior to the end of this lease. The Lessor may enter the Premises at reasonable
hours to show same to prospective purchasers or Lessees and to make repairs
required of Lessor under the terms of this lease, or to make repairs to Lessor’s
adjoining property, if any. 28.    RIGHT TO MORTGAGE OR LEASE    The Lessee
agrees that its rights are subordinate and subject to any bonafide mortgage
which now covers the Premises or to any bonafide mortgage which may be placed on
the Premises any time in the future by the Lessor and will sign any Lease
Subordination Agreement or Estoppel Agreement at the Lessor’s request. 29.   
WAIVER OF RIGHTS    The Lessee agrees that no waiver of any conditions of this
lease by the Lessor whether implied or in writing shall constitute any further
waiver by the Lessor of any other condition of this lease. The rights and
remedies created by this lease are cumulative and the use of one remedy does not
exclude or waive the right to the use of another. 30.    ZONING    It is agreed
that the use of the leased Premises is subject to any applicable zoning
ordinances or regulations and set back lines of any governmental authority. 31.
   TIME    Time is of the essence of this Agreement.

 

    10   Lessor                 Lessee             



--------------------------------------------------------------------------------

32.    NOTICES    It is agreed that all notices regarding this lease shall be
sent by certified or registered mail to:          

(A)   Notice to Lessor:

  

NAI Earle Furman, LLC

101 E. Washington Street

Greenville, SC 29601

               Attn: J. Earle Furman, Jr.          

(B)   Notice to Lessee:

  

Mr. Harry Ussery

President

               UTI, Inc.                P.O. Box 12205               
Greenville, SC 29612-0205 33.    LIENS    The Lessee agrees that Lessee will pay
all liens of contractors, subcontractors, mechanics, laborers, materialmen, and
other like items and will indemnify Lessor against all legal costs and charges,
bond premiums for release of liens, including legal counsel fees reasonably
incurred in and about the defense of any suit in discharging the said Premises
or any part from any liens, judgments, or encumbrances caused by Lessee. 34.   

QUIET

ENJOYMENT

   Subject to the conditions of this lease, the Lessor agrees that the Lessee
may peaceably have, hold and enjoy the Premises, without hindrance by Lessor or
Lessor’s Agent. 35.   

WRITTEN

AGREEMENT

   This lease contains the entire agreement between the parties. It may be
modified only by an agreement in writing signed by Lessor and Lessee. 36.   
CAPTIONS    The marginal captions contained here are for convenience and
reference only and are not a part of this lease or to be construed as in any
manner limiting or amplifying the terms and provisions of this lease. 37.   
LESSOR-AGENT CONDITIONS    The Lessor and Lessee represent and warrant each to
the other that neither the Lessor nor the Lessee has dealt or consulted with any
real estate broker in connection with the transaction contemplated by this
Agreement other than J. Earle Furman, Jr., SIOR and Jonathan A. Good of NAI

 

    11   Lessor                 Lessee             



--------------------------------------------------------------------------------

         Earle Furman, LLC and Michael Joseph of Prudential Commercial Real
Estate/C. Dan Joyner Company, to whom the Lessor shall pay a commission upon
full execution of a lease agreement in the amount specified in their separate
written agreement. Without limiting the effect of the foregoing, Lessor hereby
agrees to indemnify and hold Lessee harmless from any claim or demand made by
any real estate broker or agent claiming to have dealt or consulted with Lessor
contrary to the foregoing representation of this Agreement, and the full
execution of the lease agreement contemplated hereunder. Similarly, Lessee
hereby agrees to indemnify and hold Lessor harmless against any claims or
demands made by any real estate broker or agent other than those previously
described herein claiming to have dealt or consulted with Lessee contrary to the
foregoing representation of this Agreement, and the full execution of the lease
agreement contemplated hereunder. 38.   HEIRS AND ASSIGNS    This lease shall
bind and have affect to the benefit of the parties named and their respective
heirs, executors, administrators, successors and assigns. 39.       
Intentionally Left Blank. 40.   HOLD OVER TENANT    If the Lessee holds over and
continues in possession at the conclusion of the lease term, or any extension of
the term, without any written agreement as to such possession, Lessor shall
agree to such possession by acceptance of additional monthly payments and Lessee
shall be considered a Lessee from month to month at a rental amount equal to
last payment made under the terms of the written lease and shall be subject to
all other terms and conditions of this lease. Such tenancy may be terminated by
either party upon the giving of 30 days notice in writing to the other party.
41.   SAVING CLAUSE    In the event any provision of this lease is declared or
determined to be invalid under the laws governing this lease, the remaining
terms and conditions shall remain in full force and effect and shall be binding
on the parties hereto.

 

    12   Lessor                 Lessee             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties named herein have set their hands and seals the
year and day first above written.

 

    LESSOR:            Robert W. Bruce

/s/

--------------------------------------------------------------------------------

 

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Witness  

Date: 3-23-04

/s/

--------------------------------------------------------------------------------

        Witness             LESSOR:            Camperdown Company, Inc.      

/s/

--------------------------------------------------------------------------------

 

By:

 

/s/ Robert W. Bruce

--------------------------------------------------------------------------------

Witness

 

/s/

--------------------------------------------------------------------------------

 

Print Name:

Its:

 

ROBERT W. BRUCE

President

Witness  

Date:

 

3-23-04

         

/s/

--------------------------------------------------------------------------------

Witness

 

LESSEE:            UTI Contract Packaging,

                            Division of UTI, Inc.

/s/

--------------------------------------------------------------------------------

 

By:

 

/s/ Harry B. Ussery

--------------------------------------------------------------------------------

Witness  

Print Name:

 

HARRY B. USSERY

   

Its:

 

PRESIDENT

   

Date:

 

3/22/04

 

NOTE: THIS IS A LEGALLY BINDING CONTRACT. IF NOT COMPLETELY UNDERSTOOD, WE
RECOMMEND YOU SEEK COMPETENT ADVICE FROM YOUR ATTORNEY.

 

    13   Lessor                 Lessee             



--------------------------------------------------------------------------------

EXHIBIT A

 

1.    The Lessor shall provide two (2) portable toilets during construction. 2.
   The Lessor shall paint and carpet the entire office portion of the Premises.
3.    The Lessor shall deliver the Premises with the electrical, mechanical and
plumbing systems in good working order. 4.    The Lessor shall expand the
women’s restroom to include three (3) toilets. 5.    The Lessor shall move the
electrical panels into Suite G from Suite E. 6.    The Lessor shall install a
demising wall between Suite G and Suite E. The square footage of Suite G will be
approximately 32,000 square feet after the installation of the demising wall. 7.
   The Lessor shall provide one customer restroom in the main office.

 

        Lessor                 Lessee             